Case 19-11975-mkn Doc1 Entered 04/01/19 15:25:23 Page 1 of 65

 

Fill in this information to identify your case: RECEIVED

United States Bankruptcy Court for the: AND F ILED Drs
District of Nevada ane
° 9 APR 1 °RM 2 SO

Case number (if known): Ae you are filing under:
Chapter 7 rath "
CQ Chapter 11 U.S. 8 VRPT EC COURT
CQ Chapter 12
C) Chapter 13 MARY A SCHO TT, GERK if this is an

amended filing

Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy 12/17

The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a
joint case—and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a car,”
the answer would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 7 and
Debtor 2 to distinguish between them. In joint cases, one of the spouses must report information as Debtor 7 and the other as Debtor 2. The
same person must be Debtor 7 in all of the forms.

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a Separate sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.

EEREEE teentiry Yourself

1. Your full name

About Debtor 1: About Debtor 2 (Spouse Only in a Joint Case):

Write the name that is on your
government-issued picture YUDELSY

 

 

 

 

 

 

 

 

 

identification (for example, First name First name
your driver's license or
passport). Middie name Middle name
Bring your picture GONZALEZ-VINA
identification to your meeting —_ Last name Last name
with the trustee.
Suffix (Sr., Jr., Hl) Suffix (Sr., Jr., 11, UH)
2. All other names you
have used in the last 8 First name First name
years
Include your mamed or Middle name Middle name
maiden names.
Last name Last name
First name First name
Middie name Middle name
Last name Last name
3. Only the last 4 digits of
your Social Security wx - xx-_4 2° 5 0 XXX
number or federal OR OR
Individual Taxpayer 9 9
Identification number XX XK WOT XK
(ITIN)

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 1

{ern prem epana yee

ester say aegneneseies: pamensbens were goa ee
Case 19-11975-mkn

pettor1 .YUDELSY GONZALEZ-VINA

 

First Name Middle Name

4. Any business names
and Employer
Identification Numbers
(EIN) you have used in
the last 8 years

Include trade names and
doing business as names

5. Where you live

6. Why you are choosing
this district to file for
bankruptcy

Official Form 101

Last Name

About Debtor 1:

WZ | have not used any business names or E!Ns.

Case number (if known),

Doc 1 Entered 04/01/19 15:25:23 Page 2 of 65

About Debtor 2 (Spouse Only in a Joint Case):

LI) | have not used any business names or E!Ns.

 

Business name

Business name

 

Business name

EN”

EIN

5241 SAN ANSELMO ST

Business name

EN”

EIN”

If Debtor 2 lives at a different address:

 

 

 

ca Ne ren tegen ete

 

 

 

 

Number Street Number Street

LAS VEGAS NV 89120

City State ZIP Code City State ZIP Code
CLARK

County County

If your mailing address is different from the one
above, fill it in here. Note that the court will send
any notices to you at this mailing address.

If Debtor 2’s mailing address is different from
yours, fill it in here. Note that the court will send
any notices to this mailing address.

 

Number Street

 

P.O. Box

 

City State ZIP Code

Check one:

a Over the last 180 days before filing this petition,
! have lived in this district longer than in any
other district.

LJ | have another reason. Explain.
(See 28 U.S.C. § 1408.)

 

 

 

 

Number Street

 

P.O. Box

 

City State ZIP Code

Check one:

Q) Over the fast 180 days before filing this petition,
| have lived in this district longer than in any
other district.

LJ | have another reason. Explain.
(See 28 U.S.C. § 1408.)

 

 

 

 

Voluntary Petition for Individuals Filing for Bankruptcy page 2

 

 
Debtor 1

Case 19-11975-mkn

YUDELSY GONZALEZ-VINA

First Name Middle Name

Doc 1 Entered 04/01/19 15:25:23 Page 3 of 65

Case number (if known)
Last Name

Es the Court About Your Bankruptcy Case

7.

10.

11.

The chapter of the
Bankruptcy Code you
are choosing to file
under

How you will pay the fee

Have you filed for
bankruptcy within the
last 8 years?

Are any bankruptcy
cases pending or being
filed by a spouse who is
not filing this case with
you, or by a business
partner, or by an
affiliate?

Do you rent your
residence?

Official Form 101

Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing
for Bankruptcy (Form 2010)). Aliso, go to the top of page 1 and check the appropriate box.

(Qa Chapter 7

Q) Chapter 11
QO) Chapter 12
QO) Chapter 13

O) | will pay the entire fee when | file my petition. Please check with the clerk's office in your
local court for more details about how you may pay. Typically, if you are paying the fee
yourself, you may pay with cash, cashier's check, or money order. If your attorney is
submitting-your payment on your behalf, your attorney may pay with a credit card or check
with a pre-printed address.

O) | need to pay the fee in installments. If you choose this option, sign and attach the
Application for Individuals to Pay The Filing Fee in Installments (Official Form 103A).

a1 request that my fee be waived (You may request this option only if you are filing for Chapter 7.
By law, a judge may, but is not required to, waive your fee, and may do so only if your income is
less than 150% of the official poverty line that applies to your family size and you are unable to
pay the fee in installments). If you choose this option, you must fill out the Application to Have the
Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.

 

 

 

No
Q) Yes. District When Case number
MM/ DD/YYYY
District When Case number
MM/ DD/YYYY
District When Case number
MM/ DD/YYYY
(2 No

OQ) Yes. Debtor Relationship to you

 

District When Case number, if known

MM/DD /YYYY

Debtor Relationship to you

District When Case number, if known,

MM/DD/YYYY

QNo. Goto fine 12.
Wa Yes. Has your landlord obtained an eviction judgment against you?

No. Go to line 12.

L) Yes. Fill out initial Statement About an Eviction Judgment Against You (Form 101A) and file it as
part of this bankruptcy petition.

Voluntary Petition for Individuals Filing for Bankruptcy page 3

 

 

 
Debtor 1

Case 19-11975-mkn Doc1 Entered 04/01/19 15:25:23 Page 4 of 65

YUDELSY GONZALEZ-VINA Case number (itknown)

 

First Name Middle Name

 

Last Name

Report About Any Businesses You Own as a Sole Proprietor

12

13.

 

. Are you a sole proprietor
of any full- or part-time
business?

A sole proprietorship is a
business you operate as an
individual, and is not a
separate legal entity such as
a corporation, partnership, or
LLC.

If you have more than one
sole proprietorship, use a
separate sheet and attach it
to this petition.

Are you filing under
Chapter 11 of the
Bankruptcy Code and
are you a small business
debtor?

For a definition of small
business debtor, see

11 U.S.C. § 101(51D).

No. Go to Part 4.

LJ Yes. Name and location of business

 

Name of business, if any

 

Number Street

 

 

City State ZIP Code

Check the appropriate box to describe your business:

U Health Care Business (as defined in 11 U.S.C. § 101(27A))
_| Singie Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
LJ Stockbroker (as defined in 11 U.S.C. § 101(53A))

L Commodity Broker (as defined in 11 U.S.C. § 101(6))

U None of the above

if you are filing under Chapter 11, the court must know whether you are a small business debtor So that it
can set appropriate deadlines. \f you indicate that you are a small business debtor, you must attach your
most recent balance sheet, statement of operations, cash-flow statement, and federal income tax retum or if
any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).

QINo. 1am not filing under Chapter 11.

UI No. 1am filing under Chapter 11, but | am NOT a small business debtor according to the definition in
the Bankruptcy Code.

QL) Yes. 1am filing under Chapter 11 and | ama small business debtor according to the definition in the
Bankruptcy Code.

 

EE revere if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

14. Do you own or have any

property that poses or is
alleged to pose a threat
of imminent and
identifiable hazard to
public health or safety?
Or do you own any
property that needs
immediate attention?
For example, do you own
perishable goods, or livestock
that must be fed, or a building
that needs urgent repairs?

Official Form 101

No
UL) Yes. What is the hazard?

 

 

if immediate attention is needed, why is it needed?

 

 

Where is the property?

 

Number Street

 

 

City State ZIP Code

Voluntary Petition for Individuals Filing for Bankruptcy page 4

 

econ tet terete hy

 
Case 19-11975-mkn

Debtor 1 YUDELSY GONZALEZ-VINA

First Name Middle Name

Last Name

Doc 1 Entered 04/01/19 15:25:23 Page 5 of 65

Case number (it known)

Explain Your Efforts to Receive a Briefing About Credit Counseling

 

15. Tell the court whether
you have received a
briefing about credit
counseling.

The law requires that you
receive a briefing about credit
counseling before you file for
bankruptcy. You must
truthfully check one of the
following choices. If you
cannot do so, you are not
eligible to file.

If you file anyway, the court
can dismiss your case, you
will lose whatever filing fee
you paid, and your creditors
can begin collection activities
again.

Official Form 101

About Debtor 1:

You must check one:

0d | received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, and | received a
certificate of completion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

C) | received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, but | do not have a
certificate of completion.

Within 14 days after you file this bankruptcy petition,
you MUST file a copy of the certificate and payment
plan, if any.

C) | certify that | asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days after | made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

If the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you file.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. If you do not do so, your case
may be dismissed.

Any extension of the 30-day deadline is granted
only for cause and is limited to a maximum of 15
days.

C) 1 am not required to receive a briefing about
credit counseling because of:

OQ Incapacity. | have a mental illness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about finances.

C) Disability. My physical disability causes me
to be unable to participate in a
briefing in person, by phone, or
through the internet, even after |
reasonably tried to do so.

C) Active duty. | am currently on active military
duty in a military combat zone.

If you believe you are not required to receive a
briefing about credit counseling, you must file a
Motion for waiver of credit counseling with the court.

Voluntary Petition for Individuals Filing for

About Debtor 2 (Spouse Only in a Joint Case):

You must check one:

C) I received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, and | received a
certificate of completion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

C) I received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, but | do not have a
certificate of completion.

Within 14 days after you file this bankruptcy petition,
you MUST file a copy of the certificate and payment
plan, if any.

C) | certify that | asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days after | made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

lf the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you file.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. If you do not do so, your case
may be dismissed.

Any extension of the 30-day deadline is granted
only for cause and is limited to a maximum of 15
days.

C) 1am not required to receive a briefing about
credit counseling because of:

Q) Incapacity. | have a mental illness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about finances.

Q) Disability. | My physical disability causes me
to be unable to participate in a
briefing in person, by phone, or
through the internet, even after |
reasonably tried to do so.

() Active duty. | am currently on active military
duty in a military combat zone.

If you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver of credit counseling with the court.

Bankruptcy page 5

 

 
Case 19-11975-mkn

Debtor 1 YUDELSY GONZALEZ-VINA

First Name Middle Name

| Part 6: | Answer These Questions for Reporting Purposes

Last Name

Case number (if known),

Doc 1 Entered 04/01/19 15:25:23 Page 6 of 65

 

16. What kind of debts do
you have?

17. Are you filing under
Chapter 7?
Do you estimate that after
any exempt property is
excluded and
administrative expenses
are paid that funds will be
available for distribution
_ to unsecured creditors?

18. How many creditors do
you estimate that you
owe?

19. How much do you
estimate your assets to
be worth?

20. How much do you
estimate your liabilities
to be?

lige Sign Below

For you

Official Form 101

16a. Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8)
as “incurred by an individual primarily for a personal, family, or household purpose.”

ye Go to line 16b.
Yes. Go to line 17.

16b. Are your debts primarily business debts? Business debts are debts that you incurred to obtain
y for a business or investment or through the operation of the business or investment.

mo
ne Go to line 16c.

QQ Yes. Go to line 17.

16c. State the type of debts you owe that are not consumer debts or business debts.

 

 

QC) No. | am not filing under Chapter 7. Go to line 18.

Yes. | am filing under Chapter 7. Do you estimate that after any exempt property is excluded and
i. expenses are paid that funds will be available to distribute to unsecured creditors?

No
Q) Yes

A

LJ 50-99
LJ 100-199
QQ 200-999

oso. $50,000

L} $50,001-$100,000
LJ $100,001-$500,000

CJ $500,001-$1 million
uM $0-$50,000

CJ $50,001-$100,000
L} $100,001-$500,000
(I $500,001-$1 million

CJ 1,000-5,000
(J 5,001-10,000
LJ 10,001-25,000

LJ $1,000,001-$10 million

LJ $10,000,001-$50 million
L} $50,000,001-$100 million
CL) $100,000,001-$500 million

LJ $1,000,001-$10 million

LJ $10,000,001-$50 million
(J $50,000,001-$100 million
LY $100,000,001-$500 million

g 25,001-50,000
L) 50,001-100,000
(2 More than 100,000

Q $500,000,001-$1 billion

LJ $1,000,000,001-$10 billion
( $10,000,000,001-$50 billion
Q More than $50 billion

LJ $500,000,001-$1 billion

L} $1,000,000,001-$10 billion
LJ $10,000,000,001-$50 billion
LJ More than $50 billion

| have examined this petition, and | declare under penalty of perjury that the information provided is true and

correct.

If | have chosen to file under Chapter 7, | am aware that | may proceed, if eligible, under Chapter 7, 11,12, or 13
of title 11, United States Code. | understand the relief available under each chapter, and | choose to proceed

under Chapter 7.

if no attorney represents me and | did not pay or agree to pay someone who is not an attorney to help me fill out
this document, | have obtained and read the notice required by 11 U.S.C. § 342(b).

| request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

| understand making a false statement, concealing property, or obtaining money or property by fraud in connection
with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
18U.S.C. 2 152, 1341, 1519, and 3571.

x

 

x Ut of Debtor 1

Executed on 05-1) A

/ DD

Voluntary Petition for Individuals Filing for Bankruptcy

 

Signature of Debtor 2

Executed on
MM / DD /YYYY

page 6

 

 
Case 19-11975-mkn Doc1 Entered 04/01/19 15:25:23 Page 7 of 65

Debtor 1 YUDELSY GONZALEZ-VINA Case number (it known)

 

First Name Middle Name Last Name

|, the attorney for the debtor(s) narned in this petition, declare that | have informed the debtor(s) about eligibility
to proceed under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief
available under each chapter for which the person is eligible. | also certify that | have delivered to the debtor(s)
the notice required by 11 U.S.C. § 342(b) and, in a case in which § 707(b)(4)(D) applies, certify that | have no

For your attorney, if you are
represented by one

 

If you are not represented knowledge after an inquiry that the information in the schedules filed with the petition is incorrect.
by an attorney, you do not
need to file this page. x
Date
Signature of Attorney for Debtor MM / ODD /YYYY

 

Printed name

 

Firm name

 

Number Street

 

 

 

 

City State ZIP Code
Contact phone Email address
Bar number State

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 7

 
Case 19-11975-mkn Doc1 Entered 04/01/19 15:25:23 Page 8 of 65

Debtor 1 YUDELSY GONZALEZ-VINA Case number (if known)

 

First Name Middle Name

For you if you are filing this
bankruptcy without an
attorney

If you are represented by
an attorney, you do not
need to file this page.

Official Form 101

x

 

Last Name

The law allows you, as an individual, to represent yourself in bankruptcy court, but you
should understand that many people find it extremely difficult to represent
themselves successfully. Because bankruptcy has long-term financial and legal
consequences, you are strongly urged to hire a qualified attorney.

To be successful, you must correctly file and handle your bankruptcy case. The rules are very
technical, and a mistake or inaction may affect your rights. For example, your case may be
dismissed because you did not file a required document, pay a fee on time, attend a meeting or
hearing, or cooperate with the court, case trustee, U.S. trustee, bankruptcy administrator, or audit
firm if your case is selected for audit. If that happens, you could lose your right to file another
case, or you may lose protections, including the benefit of the automatic stay.

You must list all your property and debts in the schedules that you are required to file with the
court. Even if you plan to pay a particular debt outside of your bankruptcy, you must list that debt
in your schedules. If you do not list a debt, the debt may not be discharged. if you do not list
property or properly claim it as exempt, you may not be able to keep the property. The judge can
also deny you a discharge of all your debts if you do something dishonest in your bankruptcy
case, such as destroying or hiding property, falsifying records, or lying. individual bankruptcy
cases are randomly audited to determine if debtors have been accurate, truthful, and complete.
Bankruptcy fraud is a serious crime; you could be fined and imprisoned.

If you decide to file without an attorney, the court expects you to follow the rules as if you had
hired an attorney. The court will not treat you differently because you are filing for yourself. To be
successful, you must be familiar with the United States Bankruptcy Code, the Federal Rules of
Bankruptcy Procedure, and the local rules of the court in which your case is filed. You must also
be familiar with any state exemption laws that apply.

Are you aware that filing for bankruptcy is a serious action with long-term financial and legal
consequences?

C) No

(Yes

Are you aware that bankruptcy fraud is a serious crime and that if your bankruptcy forms are
inaccurate or incomplete, you could be fined or imprisoned?

C) No

L}Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out your bankruptcy forms?
C] No
Ld’Yes. Name of Person Awe Y My i | le ee

Attach Bankruptcy Petition Prepeker's Notice, Declaratiol} and Signature (Official Form 119).

By signing here, | acknowledge that | understand the risks involved in filing without an attorney. |!
have read and understood this notice, and | am aware that filing a bankruptcy case without an
attorney may cause me to lose my rights or property if | do not properly handle the case.

Naw? x

 

 

 

 

Siarptule of Debtor 1 Signature of Debtor 2
Date ( ) lS , \4 Date
MM/DD /YYYY MM/ DD /YYYY
Contact phone Contact phone
Cell phone Cell phone
Email address Email address

 

Voluntary Petition for Individuals Filing for Bankruptcy page 8

 
Case 19-11975-mkn Doc1 Entered 04/01/19 15:25:23 Page 9 of 65

 

 

 

 

Certificate Number: 12459-NV-CC-032508439

12459. 39

459-NV-CC-0325084

CERTIFICATE OF COUNSELING

I CERTIFY that on March 27, 2019, at 12:04 o'clock AM PDT, Yudelsy
Gonzalez-Vina received from Abacus Credit Counseling, an agency approved
pursuant to 11 U.S.C. § 111 to provide credit counseling in the District of Nevada,
an individual [or group] briefing that complied with the provisions of 11 U.S.C.
§§ 109(h) and 111.

 

 

A debt repayment plan was not prepared. If a debt repayment plan was prepared, a
copy of the debt repayment plan is attached to this certificate.

This counseling session was conducted by internet.

Date: March 27, 2019 By: /s/Veronica Castro

 

 

Name: Veronica Castro

 

Title: Credit Counselor

 

* Individuals who wish to file a bankruptcy case under title 11 of the United States Bankruptcy
Code are required to file with the United States Bankruptcy Court a completed certificate of
counseling from the nonprofit budget and credit counseling agency that provided the individual
the counseling services and a copy of the debt repayment plan, if any, developed through the
credit counseling agency. See 11 U.S.C. §§ 109(h) and 521(b).

 

 

 

 

 

 
Case 19-11975-mkn Doc1_ Entered 04/01/19 15:25:23 Page 10 of 65

Fillin this information to identify the case:

Debtor? | YUDELSY GONZALEZ-VINA

First Name Middle Name Last Name

 

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: DISTRICT OF NEVADA

Case number Chapter
(If known)

 

 

Official Form 119
Bankruptcy Petition Preparer’s Notice, Declaration, and Signature 12/15

Bankruptcy petition preparers as defined in 11 U.S.C. § 110 must fill out this form every time they help prepare documents that are filed in the
case. If more than one bankruptcy petition preparer helps with the documents, each must sign in Part 3. A bankruptcy petition preparer who
does not comply with the provisions of title 11 of the United States Code and the Federal Rules of Bankruptcy Procedure may be fined,
imprisoned, or both. 11 U.S.C. § 110; 18 U.S.C. § 156.

Eo Notice to Debtor

Bankruptcy petition preparers must give the debtor a copy of this form and have the debtor sign it before they prepare any documents for
filing or accept any compensation. A signed copy of this form must be filed with any document prepared.

Bankruptcy petition preparers are not attorneys and may not practice law or give you legal advice, including the following:

m= whether to file a petition under the Bankruptcy Code (11 U.S.C. § 101 et seq.);

m whether filing a case under chapter 7, 11, 12, or 13 is appropriate;

m whether your debts will be eliminated or discharged in a case under the Bankruptcy Code;

m whether you will be able to keep your home, car, or other property after filing a case under the Bankruptcy Code;
m what tax consequences may arise because a case is filed under the Bankruptcy Code;

m whether any tax claims may be discharged;

m whether you may or should promise to repay debts to a creditor or enter into a reaffirmation agreement;

m@ how to characterize the nature of your interests in property or your debts; or

@ what procedures and rights apply in a bankruptcy case.

The bankruptcy petition preparer AMY MILLER has notified me of
Name

any maximum allowable fee before preparing any document for filing or accepting any fee.

aw? 0314

Signature}ot ebtor 1 acknowledging receipt of this notice MM/DD /YYYY

Date
Signature of Debtor 2 acknowledging receipt of this notice MM/DD /YYYY

 

Official Form 119 Bankruptcy Petition Preparer’s Notice, Declaration, and Signature page 1

 
Case 19-11975-mkn Doc1_ Entered 04/01/19 15:25:23 Page 11 of 65

YUDELSY GONZALEZ-VINA

First Name Middie Name Last Name

Debtor 1 Case number (if known)

 

| Part 2: | Declaration and Signature of the Bankruptcy Petition Preparer

 

Under penalty of perjury, | declare that:
@ | ama bankruptcy petition preparer or the officer, principal, responsible person, or partner of a bankruptcy petition preparer;

® | or my firm prepared the documents listed below and gave the debtor a copy of them and the Notice to Debtor by Bankruptcy Petition
Preparer as required by 11 U.S.C. §§ 110(b), 110(h), and 342(b); and

@ if rules or guidelines are established according to 11 U.S.C. § 110(h) setting a maximum fee for services that bankruptcy petition
preparers may charge, | or my firm notified the debtor of the maximum amount before preparing any document for filing or before
accepting any fee from the debtor.

AMY MILLER AMY TAXES N MORE

 

 

 

Printed name Title, if any Firm name, if it applies
8565 S EASTERN AVE #128

Number Street

LAS VEGAS NV 89123 (102) 35 ‘N 3\
City State ZIP Code Contact phone

| or my firm prepared the documents checked below and the completed declaration is made a part of each document that | check:
(Check all that apply.)

wi Voluntary Petition (Form 101) wv Schedule | (Form 1061) Q) Chapter 11 Statement of Your Current Monthly
Income (Form 122B
P| Statement About Your Social Security Numbers wv Schedule J (Form 106J) ( )
(Form 121) . . L) Chapter 13 Statement of Your Current Monthly
orgs & Declaration About an Individual Debtor's Income and Calculation of Commitment Period
Wd Summary of Your Assets and Liabilities and Schedules (Form 106Dec) (Form 122C-1)
Certain Statistical Information (Form 106Sum
WL scnedue ave « nears) ) WD statement of Financial Affairs (Form 107) CV. Chapter 13 Calculation of Your Disposable
chedule orm 1 -
( bd State ment of Intention for individuals Filing Income (Form 122C-2)
Wd Schedule C (Form 106C) Under Chapter 7 (Form 108) C) Application to Pay Filing Fee in Installments
P| Schedule D (Form 106D) P| Chapter 7 Statement of Your Current (Form 103A)
Monthly Income (Form 122A-1 icati ili
ll Schedule E/F (Form 106E/F) y Income ( ) a) Waned Fo 0 ae ynapter 7 Filing Fee
w wi Statement of Exemption from Presumption
Schedule G (Form 1066) of Abuse Under § 707(b)(2) LJ A list of names and addresses of all creditors
WZ schedule H (Form 106H) (Form 122A-1 Supp) (creditor or mailing matrix)
WZ Chapter 7 Means Test Calculation Q) other

(Form 122A-2)

Bankruptcy petition preparers must sign and give their Social Security numbers. If more than one bankruptcy petition preparer prepared the documents
to which this declaration applies, the signature and Social Security number of each preparer must be provided. 11 U.S.C. § 110.

62 G2PS38Q wh M14

  
  

    

 

 

 

i - S5uch plapeferercitieer-principal, responsible Social 72 60 number of person who MM /DD/YYYY

= ; or partner
Printed nate

Oe Date.
Signature of bankruptcy petition preparer or officer, principal, responsible Social Security number of person who signed MM /DD/YYYY
person, or partner
Printed name
Official Form 119 Bankruptcy Petition Preparer’s Notice, Declaration, and Signature page 2

 
Case 19-11975-mkn Doc1_ Entered 04/01/19 15:25:23 Page 12 of 65

B2800 (Form 2800) (12/15)

United States Bankruptcy Court
District Of NEVADA

In re YUDELSY GONZALEZ-VINA Case No.
Debtor
Chapter 7

DISCLOSURE OF COMPENSATION OF BANKRUPTCY PETITION PREPARER
[Must be filed with the petition if a bankruptcy petition preparer prepares the petition. 11 U.S.C. § 110(h)(2).]

I. Under 11 U.S.C. § 110(h), I declare under penalty of perjury that I am not an attorney or employee of an
attorney, that I prepared or caused to be prepared one or more documents for filing by the above-named
debtor(s) in connection with this bankruptcy case, and that compensation paid to me within one year before
the filing of the bankruptcy petition, or agreed to be paid to me, for services rendered on behalf of the
debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:

For document preparation services I have agreed to accept..........ceccceceeceseeeeee $200.00
Prior to the filing of this statement I have received..............ccccccccceeseesseeseeseenens $200.00
Balance Due.......eeeseccsesssescsssesesesesesessscsesesssecaesesesenesesessssseseseseceeseaesessaesaseseeseeees $0.00

2, I have prepared or caused to be prepared the following documents (itemize):

TYPED ALL CHAPTER 7 FORMS (DECLARATION ON FORM 119)
and provided the following services (itemize): PREPARE CHAPTER 7 FORMS ONLY

3. The source of the compensation paid to me was:
Debtor Other (specify)
YUDELSY GONZALEZ-VINA paid me cash.
4, The source of compensation to be paid to me is:
Debtor Other (specify)
5. The foregoing is a complete statement of any agreement or arrangement for payment to me for preparation

of the petition filed by the debtor(s) in this bankruptcy case.

6. To my knowledge no other person has prepared for compensation a document for filing in connection with
this bankruptcy case except as listed below:

NAME SOCIAL SECURITY NUMBER

ZZ ___ 620602839 03 an 9

 

ature Social Security number of bankruptcy Date
petition preparer*
AMY MILLER 8565 S. EASTERN AVE SUITE 128, LAS VEGAS, NV 89123
Printed name and title, if any, of Address

Bankruptcy Petition Preparer

* If the bankruptcy petition preparer is not an individual, state the Social Security number of the officer, principal,
responsible person or partner of the bankruptcy petition preparer. (Required by 11 U.S.C. § 110).

A bankruptcy petition preparer's failure to comply with the provisions of title 11 and the Federal Rules of
Bankruptcy Procedure may result in fines or imprisonment or both. 11 U.S.C. § 110; 18 U.S.C. § 156.

 
Case 19-11975-mkn Doc1_ Entered 04/01/19 15:25:23 Page 13 of 65

Fill in this information to identify your case:

Debtor 1 YUDELSY GONZALEZ-VINA

First Name Middle Name Last Name

 

Debtor 2

(Spouse, if filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: District of Nevada

Case number L) Check if this is an
{if known) amended filing

 

 

Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information 12/15

 

 

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
your original forms, you must fill outa new Summary and check the box at the top of this page.

Summarize Your Assets

Your assets
Value of what you own

1. Schedule A/B: Property (Official Form 106A/B)

 

1a. Copy line 55, Total real estate, from Schedule A/B ooo....cc ccc ccccce cesses csesescseses cesses cecsessusstessssessessesssssesesssssssssesesseesseess § 0.00
1b. Copy line 62, Total personal property, from Schedule ALB... cece ccs ceecsesceseseesecsseneesesecseeeesnseserecsesssansanesesssesseaseneees $ 1,400.00
1c. Copy line 63, Total of all property on Schedule A/B oo... cece ce ee nes ees eseeseetensseneeneseeseeensesensessnsesesenseseteesesenseeneetees $ 1,400.00

 

 

 

Summarize Your Liabilities

Your liabilities
Amount you owe
2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)

2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D............. $ 0.00

3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)

0.00
3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F ooo... ccc cece cteeteeteeeee $__SAs

3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F oo... ccc cecee cece

+ 5 35,346.00

 

 

 

 

 

Your total liabilities $ 35,346.00
| Part 3: | Summarize Your Income and Expenses
4. Schedule |: Your income (Official Form 1061) 998.24
Copy your combined monthly income from line 12 of Schedule foo... cc cccsesctseseeeeeeaecessensesetecaeeeeesevsreeeetavasterseneeees $__ wee
5. Schedule J: Your Expenses (Official Form 106J) 8
Copy your monthly expenses from line 22c of Schedule J oo....c.ccccccccccccccece cesses cece eeseneceeecesesececsenaeseeeceeeseseesceeeaeaeeaeteneseeeeetens $ ___1,580.00

Official Form 106Sum Summary of Your Assets and Liabilities and Certain Statistical Information page 1 of 2

 
Case 19-11975-mkn Doc1_ Entered 04/01/19 15:25:23 Page 14 of 65

Debtor 1 YUDELSY GONZALEZ-VINA Case number (it known).

 

 

First Name Middle Name Last Name

Ey Answer These Questions for Administrative and Statistical Records

 

6. Are you filing for bankruptcy under Chapters 7, 11, or 13?

LI No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.

wi Yes

7. What kind of debt do you have?

wi Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal,
family, or household purpose.” 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

LJ Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit

this form to the court with your other schedules.

8. From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official

 

 

 

 

 

 

 

Form 122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14. $ 998.24
9. Copy the following special categories of claims from Part 4, line 6 of Schedule E/F-
Total claim
From Part 4 on Schedule E/F, copy the following:
9a. Domestic support obligations (Copy line 6a.) $ 0.00
9b. Taxes and certain other debts you owe the government. (Copy line 6b.) $ 0.00
9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.) $ 0.00
9d. Student loans. (Copy line 6f.) $ 0.00
9e. Obligations arising out of a separation agreement or divorce that you did not report as $ 0.00
priority claims. (Copy line 6g.)
9f. Debts to persion or profit-sharing plans, and other similar debts. (Copy line 6h.) +3 0.00
9g. Total. Add lines 9a through 9f. $ 0.00
Official Form 106Sum Summary of Your Assets and Liabilities and Certain Statistical Information page 2 of 2

 

 
Case 19-11975-mkn Doc1_ Entered 04/01/19 15:25:23 Page 15 of 65

Fill in this information to identify your case and this filing:

Debtor 4 YUDELSY GONZALEZ-VINA

First Name Middle Name Last Name

 

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: District of Nevada

Case number

 

UL) Check if this is an
amended filing

 

 

Official Form 106A/B
Schedule A/B: Property 4215

In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the
category where you think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally
responsible for supplying correct information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known). Answer every question.

 

 

Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest in

 

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

a No. Go to Part 2.
CJ Yes. Where is the property?

i ?
What is the property? Check all that apply. Do not deduct secured claims or exemptions. Put

QO si ngle-family home the arnount of any secured claims on Schedule D:
1.1. Creditors Who Have Claims Secured by Property.

() Dupiex or muiti-unit buildin
Street address, if available, or other description P t 9

 

 

 

 

 

 

 

I Condominium or cooperative Current value of the Current value of the
Q) Manufactured or mobile home entire property? portion you own?
Q) Land $ $
CY Investment property
- Timeshare Describe the nature of your ownership
City State ZIP Code Q ot interest (such as fee simple, tenancy by
her the entireties, or a life estate), if known.

Who has an interest in the property? Check one.
C) Debtor 1 only

County Q) Debtor 2 only

C) Debtor 1 and Debtor 2 only C) Check if this is community property
i tion

CQ) At least one of the debtors and another (see Instructions)

Other information you wish to add about this item, such as local

property identification number:

 

If you own or have more than one, list here:

What is the property? Check all that apply. Do not deduct secured claims or exernptions. Put

QO Single-family home the amount of any secured claims on Schedule D:
1.2. Creditors Who Have Claims Secured by Property.

Street address, if available, or other description

 

(J Duplex or multi-unit building

 

 

(} Condominium or cooperative Current value of the Current value of the
(J Manufactured or mobile home entire property? Portion you own?
QJ tand $ $

C) investment property

 

 

 

 

‘ Describe the nature of your ownership
City State ZIP Code U) Timeshare interest (such as fee simple, tenancy by
C) other the entireties, or a life estate), if known.
Who has an interest in the property? Check one.
CI Debtor 1 only
County CQ} Debtor 2 only
CY Debtor 1 and Debtor 2 only LJ Check if this is community property
(} At least one of the debtors and another (see instructions)

Other information you wish to add about this item, such as local
property identification number:

 

Official Form 106A/B Schedule A/B: Property page 1

 
Case 19-11975-mkn

YUDELSY GONZALEZ-VINA

 

 

 

 

 

Debtor 1 Case number (it known)
First Name Middle Name Last Name
What is the property? Check all that apply. Do not deduct secured claims or exemptions. Put
j -fami the amount of any secured claims on Schedule D:
1.3. U Single-family home . Creditors Who Have Claims Secured by Property.
Street address, if available, or other description QO Duplex or muiti-unit building
O) condominium or cooperative Current value of the Current value of the
CJ Manufactured or mobile home entire property? Portion you own?
QJ Land $ $
C) investment property
City State. zip Code (J Timeshare Describe the nature of your ownership
interest (such as fee simple, tenancy by
QO) Other the entireties, or a life estate), if known.
Who has an interest in the property? Check one.
S LD Debtor 1 only
t
ounly LD Debtor 2 only
Q Debtor 1 and Debtor 2 only CI Check if this is community property
(At least one of the debtors and another (see instructions)
Other information you wish to add about this item, such as local
property identification number:
2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for pages $ 0.00
you have attached for Part 1. Write that number here. ........ 0.2.0.0... .:0ccccecccecceeeecenceteeeeteessuaeeucscetcesseaeeeeesseeseaeees > TT

Describe Your Vehicles

 

Doc 1 Entered 04/01/19 15:25:23 Page 16 of 65

 

 

 

 

 

 

 

 

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles
you own that someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

M4 No
C) Yes

3.4. Make:
Model:
Year:
Approximate mileage:

Other information:

If you own or have more than one, describe here:

3.2. Make:
Model:
Year:
Approximate mileage:

Other information:

Official Form 106A/B

Who has an interest in the property? Check one.

ia Debtor 1 only

LD Debtor 2 only

L) Debtor 4 and Debtor 2 only

C) At least one of the debtors and another

L) Check if this is community property (see
instructions)

Who has an interest in the property? Check one.

CQ) Debtor 1 only

U) Debtor 2 only

Q) Debtor 1 and Debtor 2 only

LJ At least one of the debtors and another

() Check if this is community property (see
instructions)

Schedule A/B: Property

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value ofthe Current value of the
entire property? portion you own?

Do not deduct secured claims or exemptions. Put
the amount of any secured ciaims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

page 2

avneyesegen

cea epee ORCA NE aban Re

Lee nese

 
Case 19-11975-mkn Doc1_ Entered 04/01/19 15:25:23 Page 17 of 65

YUDELSY GONZALEZ-VINA

 

 

Debtor 1 Case number (if known)
First Name Middle Name Last Name
33. Make: Who has an interest in the property? Check one. —_ not deduct secured claims or exemptions. Put
OC bebtor 1 oni the amount of any secured claims on Schedule D:
Model: edto ¥ Creditors Who Have Claims Secured by Property.
Vear Q) debior 2 only

Approximate mileage:

Other information:

3.4. Make:
Model:
Year:
Approximate mileage:

Other information:

C) Debtor 1 and Debtor 2 only
(CJ At least one of the debtors and another

C) Check if this is community property (see
instructions)

Who has an interest in the property? Check one.

CY Debtor 1 only

Q) debtor 2 only

Q) pebter 1 and Debtor 2 only

(CI At least one of the debtors and another

C) Check if this is community property (see
instructions)

Current value of the Current value of the

entire property? portion you own?

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

YZ no
C) Yes

4.1, Make:
Model:
Year:

Other information:

If you own or have more than one, list here:

4.2. Make:
Model:
Year:

Other information:

5. Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for pages
you have attached for Part 2. Write that number here

Official Form 106A/B

Who has an interest in the property? Check one.
C) Debtor 1 only

Q) bebtor 2 only

L) Debtor 1 and Debtor 2 only

(C) At least one of the debtors and another

() Check if this is community property (see
instructions)

Who has an interest in the property? Check one.

Q) vebtor 1 only

QO Debtor 2 only

C) debtor 1 and Debtor 2 only

(I At least one of the debtors and another

C) Check if this is community property (see
instructions)

Schedule A/B: Property

 

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

 

5 0.00

 

 

 

page 3

 

 
Case 19-11975-mkn Doc1_ Entered 04/01/19 15:25:23 Page 18 of 65

Debtor 1 YUDELSY GONZALEZ-VINA Case number (if known}.

 

 

First Name Middle Name Last Name

Describe Your Personal and Household Items

Do you own or have any legal or equitable interest in any of the following items?

6. Household goods and furnishings
Examples: Major appliances, furniture, linens, china, kitchenware

UL) No
Yes. Describe......... FURNITURE AND KITCHENWARE

7. Electronics

Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music
collections; electronic devices including ceil phones, cameras, media players, games

UL) No
Yes. Describe.......... TELEVISION AND CELLULAR PHONE

8. Collectibles of value

Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects:
stamp, coin, or baseball card collections; other collections, memorabilia, collectibles

No
QI Yes. Describe..........

9. Equipment for sports and hobbies

Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes
and kayaks; carpentry tools; musical instruments

No
CI Yes. Describe..........

10. Firearms
Examples: Pistols, rifles, shotguns, ammunition, and related equipment

No
LI Yes. Describe..........

11. Clothes
Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
UL) No
\ Yes. Describe.......... EVERYDAY CLOTHES

12. Jewelry
Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems,
gold, silver
QO) No

Q Yes. Describe........... EVERYDAY JEWELRY
13.Non-farm animals
Examples: Dogs, cats, birds, horses

No
QU) Yes. Describe...........

14. Any other personal and household items you did not already list, including any health aids you did not list

2 No
U Yes. Give specific
information. ..............

15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached

for Part 3. Write that mumber Were ooo ccc ceceneeeseeenesscsseeesessneneeseeanenseecevsnevanecsnseecanesiseeecanesiseeesetesaneetenesieetineeetens

Official Form 106A/B Schedule A/B: Property

Current value of the
portion you own?

Do not deduct secured claims
or exemptions.

$ 900.00

$ 300.00

$ 100.00

$ 100.00

 

$ 1,400.00

 

 

 

page 4

 

 

csseaeygeriece ga

espn wen
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Case 19-11975-mkn Doc1_ Entered 04/01/19 15:25:23 Page 19 of 65
pestor1  YUDELSY GONZALEZ-VINA Case number (irkrown)
First Name Middle Name Last Name
a Describe Your Financial Assets :
Do you own or have any legal or equitable interest in any of the following? Current value of the
portion you own?
Do not deduct secured claims
or exemptions.
16.Cash
Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition i
J No
YS cee cessseee ee seovttsnennsnnnacesssnssniuasanaaerssocsstunituussarceuerssneransarsnisssassstuausattasqusvasaceeneninsseeceed CASH occ $
17.Deposits of money
Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses,
and other similar institutions. If you have multiple accounts with the same institution, list each.
OQ No
A Yes oon Institution name:
17.1. Checking account: BANK OF AMERICA $ 0.00 '
17.2. Checking account: $.
17.3. Savings account: $
17.4. Savings account: $
17.5. Certificates of deposit: $
17.6. Other financial account. $
17.7. Other financial account: $
17.8. Other financial account: $
17.9. Other financial account: $
18.Bonds, mutual funds, or publicly traded stocks
Examples: Bond funds, investment accounts with brokerage firms, money market accounts
A No
DD eS occ. Institution or issuer name:
19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in
an LLC, partnership, and joint venture
A No Name of entity: % of ownership:
QO Yes. Give specific 0% %
information about ne i
them... 0% % $e
0% %

 

Official Form 106A/B Schedule A/B: Property page 5

 

 

 
Case 19-11975-mkn

Debtor1 .YUDELSY GONZALEZ-VINA

Doc 1 Entered 04/01/19 15:25:23 Page 20 of 65

Case number (if known),

 

First Name Middle Name Last Name

20. Government and corporate bonds and other negotiable and non-negotiable instruments

Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.

WZ No

() Yes. Give specific
information about

Issuer name:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

them... ee $
$
$
21. Retirement or pension accounts
Examples: \nterests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
Wi No
Q) Yes. List each
account separately. Type of account: Institution name:
401(k) or similar plan: $.
Pension plan: $
IRA: $
Retirement account: $
Keogh: $
Additional account: $
Additional account: $
22. Security deposits and prepayments
Your share of all unused deposits you have made so that you may continue service or use from a company
Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications
companies, or others
4 No
QD Yes oe Institution name or individual:
Electric: $
Gas: $
Heating oil: $
Security deposit on rental unit: $
Prepaid rent: $
Telephone: $
Water: $
Rented fumiture: $
Other: 3
23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
Wi No
DD Yes oie Issuer name and description:
$
$

 

Official Form 106A/B

Schedule A/B: Property

page 6

 

apr

 

 
Case 19-11975-mkn

Destor1 .YUDELSY GONZALEZ-VINA

 

First Name Middle Name

24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.

Last Name

26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).

Wd No
A

Case number (if known),

Institution name and description. Separately file the records of any interests. 11 U.S.C. § 521(c):

Doc 1 Entered 04/01/19 15:25:23 Page 21 of 65

 

 

 

exercisable for your benefit

Wi No

L) Yes. Give specific
information about them....

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property

Wi No

L) Yes. Give specific
information about them....

27. Licenses, franchises, and other general intangibles

Wi No
C) Yes. Give specific

$
$
$
25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers
$
Examples: |Intemet domain names, websites, proceeds from royalties and licensing agreements
$
Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
$

information about them....

Money or property owed to you?

28. Tax refunds owed to you

Wi No

LJ Yes. Give specific information
about them, including whether
you already filed the returns
and the tax years...

29. Family support

Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement

Wi No

() Yes. Give specific information..............

30. Other amounts someone owes you

Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation,

Social Security benefits; unpaid loans you made to someone else

W No

CQ Yes. Give specific information...............

Official Form 106A/B

Schedule A/B: Property

Federal:
State:

Local:

Alimony:
Maintenance:
Support:

Divorce settlement:

Property settlement:

Current value of the
portion you own?
Do not deduct secured
claims or exemptions.

fmm Ff Ff Hf

page 7

 

se ouamoceenge eer tt

qepeenaggeegeneninee nemetniscte ug,

nipcenamapg cep amar anemone

 

emerson an NEON Le ONE a
Case 19-11975-mkn Doc1_ Entered 04/01/19 15:25:23 Page 22 of 65

Debtor1 | YUDELSY GONZALEZ-VINA Case number tirknown)

First Name Middle Name Last Name

 

 

31. Interests in insurance policies
Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowners, or renter’s insurance

W No

Q) Yes. Name the insurance company

. _w Company name: Beneficiary: Surrender or refund value:
of each policy and list its value. ..

 

 

 

32. Any interest in property that is due you from someone who has died

If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive
property because someone has died.

i No

Q) Yes. Give specific information..............

33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
Examples: Accidents, employment disputes, insurance claims, or rights to sue

i No

Q) Yes. Describe each claim...

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights
to set off claims

i No

Q) Yes. Describe each claim...

35. Any financial assets you did not already list

i No

Q) Yes. Give specific information............

 

 

36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
for Part 4. Write that number Mere oo... ec ce cece cceee esses eserves st etievevinvesessussssnstansnevsssvinecstavetessutesssvesnsvuunesanensesnensaneess > s_—«i.00

 

 

 

Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

 

37.Do you own or have any legal or equitable interest in any business-related property?
4 No. Go to Part 6.
C) Yes. Go to line 38.

Current value of the
portion you own?

Do not deduct secured claims

or exemptions.
38. Accounts receivable or commissions you already earned
Q) No
Q) Yes. Describe.......
$

39. Office equipment, furnishings, and supplies
Examples: Business-related computers, software, modems, printers, copiers, fax machines, rugs, telephones, desks, chairs, electronic devices

C) No
C) Yes. Describe....... $

Official Form 106A/B Schedule A/B: Property page 8

 

 

 
 

of 65

 

Case 19-11975-mkn Doc1_ Entered 04/01/19 15:25:23 Page 23
Debtor 1 YUDELSY GONZALEZ-VINA Case number (if known)

40.Machinery, fixtures, equipment, supplies you use in business, and tools of your trade

Q) No
UI Yes. Describe.......

41. Inventory
U) No
LI Yes. Describe.......

42. Interests in partnerships or joint ventures

U) No

Q) Yes. Describe....... Name of entity: % of ownership:

%

 

%
%

 

 

43. Customer lists, mailing lists, or other compilations
QO) No
UI Yes. Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101(41A))?

QL) No
LI Yes. Describe........

44. Any business-related property you did not already list
Q) No

Q) Yes. Give specific
information .........

 

 

 

 

 

 

Pr FF FF F

 

45. Add the dollar value of all of your entries from Part 5, Including any entries for pages you have attached
for Part 5. Write that mumber Were 0.20... occ cece ecccscesesn cesses en scesssnaneesgenssseeeansniseceeneeninesscesonsseecetsntissessnmumssansnienstenneners =

 

 

 

Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
If you own or have an interest in farmland, list it in Part 1.

 

46.Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
No. Go to Part 7.
LI Yes. Go to line 47.

47. Farm animals
Examples: Livestock, poultry, farm-raised fish

Q) No

Official Form 106A/B Schedule A/B: Property

Current value of the
portion you own?

Do not deduct secured claims
or exemptions.

page 9

 

 
Case 19-11975-mkn Doc1_ Entered 04/01/19 15:25:23 Page 24 of 65
Debtor1 4 YUDELSY GONZALEZ-VINA

First Name Middle Name Last Name

Case number (if known),

 

 

48. Crops—either growing or harvested

Q) No

Cl Yes. Give specific
information. ............ $

49. Farm and fishing equipment, implements, machinery, fixtures, and tools of trade

Q) No

51.Any farm- and commercial fishing-related property you did not already list
CI No

QO) Yes. Give specific
information. ............ $

 

 

52. Add the dollar value of all of your entries from Part 6, including any entries for pages you have attached
for Part 6. Write that mumber here ooo cecccccsessssesssesessnsessseessnnessivssanecesvesassetaseessssssovesssseestvesssseesueesteseduseeeeneassceteenes >

 

 

 

EESAE vescrite All Property You Own or Have an Interest in That You Did Not List Above

 

53. Do you have other property of any kind you did not already list?
Examples: Season tickets, country club membership

W No

QO) Yes. Give specific
information. ............

 

 

54. Add the dollar value of all of your entries from Part 7. Write that number here 00.0.0... ec ene reeeerneees > $

 

 

ee se the Totals of Each Part of this Form

55.Part 1: Total real estate, Vime 200... ccc cesses essssesesssnsessosceecesvcssesseeaviesecenveceessaeesuiaseesuneseestiteessineeeatennaeeitiesnneseesneeteserees > s___—=.00
56. Part 2: Total vehicles, line 5 si.
57. Part 3: Total personal and household items, line 15 g___ 1,400.00
58. Part 4: Total financial assets, line 36 $ 0.00
59. Part 5: Total business-related property, line 45 gs ——«.00
60. Part 6: Total farm- and fishing-related property, line 52 $ 0.00

61. Part 7: Total other property not listed, line 54 +3 0.00

62. Total personal property. Add lines 56 through 61. ..............05. $ 1,400.00 Copy personal property total > +$ 1,400.00

 

63. Total of all property on Schedule A/B. Add line 55 + line 62.00... cece cc reece ctete stent etsesassesanssteseeeeneneeneens $ 1,400.00

 

 

 

Official Form 106A/B Schedule A/B: Property page 10

 
Case 19-11975-mkn Doc1_ Entered 04/01/19 15:25:23 Page 25 of 65

Fillin this information to identify your case:

Debtor 1 YUDELSY GONZALEZ-VINA

First Name Middle Name Last Name

Debtor 2
(Spouse, if filing) First Name Middie Name Last Name

 

United States Bankruptcy Court for the: District of Nevada

Case number

L) Check if this is an
(known) amended filing

 

 

 

Official Form 106C
Schedule C: The Property You Claim as Exempt 04/16

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information.
Using the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more
space is needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write
your name and case number (if known).

 

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount
of any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt
retirement funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that
limits the exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption
would be limited to the applicable statutory amount.

Identify the Property You Claim as Exempt

1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.

w You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)
OQ) You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.

Brief description of the property and line on Current value of the © Amount of the exemption you claim Specific laws that allow exemption

 

 

 

 

Schedule A/B that lists this property portion you own

Copy the value from Check only one box for each exemption.

Schedule A/B
description: jewelry $100.00 Os Nev. Rev. Stat. Ann.
Line from WZ 100% of fair market value, up to 821.090(1)(a)
Schedule A/B: 12 any applicable statutory limit
description: household items $ 900.00 Os Nev. Rev. Stat. Ann.
Line from 6 100% of fair market value, up to §21.090(1)(b)
Schedule A/B: any applicable statutory limit
description: electronics $300.00 Os Nev. Rev. Stat. Ann.
Line from V4 100% of fair market value, up to §21.090(1)(b)
Schedule A/B: 7 any applicable statutory limit

3. Are you claiming a homestead exemption of more than $160,375?
(Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment.)
wf No
Q) Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
L) No
UL) Yes

Official Form 106C Schedule C: The Property You Claim as Exempt page 1 of 2

 

 

 

 
Case 19-11975-mkn

Debtor 1

YUDELSY GONZALEZ-VINA

Doc 1 Entered 04/01/19 15:25:23 Page 26 of 65

 

First Name

Middle Name

Additional Page

Brief description of the property and line
on Schedule A/B that lists this property

Brief
description:

Line from
Schedule A/B:
Brief
description:

Line from
Schedule A/B:

Brief
description:

Line from
Schedule A/B:

Brief
description.

Line from
Schedule A/B:
Brief
description:

Line from
Schedule A/B:

Brief
description:

Line from
Schedule A/B:

Brief
description:

Line from
Schedule A/B:
Brief
description:

Line from
Schedule A/B:

Brief
description:

Line from
Schedule A/B:

Brief
description:

Line from
Schedule A/B:
Brief
description:

Line from
Schedule A/B:

Brief
description:

Line from
Schedule A/B:

Official Form 106C

Last Name

Current value of the
portion you own

Copy the value from

Case number (if known),

Amount of the exemption you claim

Check only one box for each exemption

 

(J 100% of fair market value, up to
any applicable statutory limit

 

LL 100% of fair market value, up to
any applicable statutory limit

 

Q) 100% of fair market value, up to
any applicable statutory limit

 

Q) 100% of fair market value, up to
any applicable statutory limit

 

Q) 100% of fair market value, up to
any applicable statutory limit

 

Q) 100% of fair market value, up to
any applicable statutory limit

 

C) 100% of fair market value, up to

 

LL} 100% of fair market value, up to
any applicable statutory limit

 

Q) 100% of fair market value, up to
any applicable statutory limit

 

LL} 100% of fair market value, up to
any applicable statutory limit

 

L} 100% of fair market value, up to

Schedule A/B

clothing $ 100.00 Os

11
$ Os
$ Os
$ Os
$ Os
$ Os
$ Os

— any applicable statutory limit
$ Os
$ Os
$ Os
$ Os

—__ any applicable statutory limit
$ Os

 

C2 100% of fair market value, up to
any applicable statutory limit

Schedule C: The Property You Claim as Exempt

Specific laws that allow exemption

Nev. Rev. Stat. Ann.
§21.090(1)(b)

page2 of 2

 

 

 

 
Case 19-11975-mkn

Doc 1 Entered 04/01/19 15:25:23 Page 27 of 65

Fill in this information to identify your case:

Debtor 1

YUDELSY GONZALEZ-VINA

 

First Name

Debtor 2

Middle Name

Last Name

 

(Spouse, if filing) First Name

Middle Name

Last Name

United States Bankruptcy Court for the: District of Nevada

Case number

 

(If known)

 

 

Official Form 106D

Schedule D: Creditors Who Have Claims Secured by Property

 

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any
additional pages, write your name and case number (if known).

1. Do any creditors have claims secured by your property?
Wi No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.

CU) Yes. Fill in all of the information below.

EEE ise All Secured Claims

 

 

 

 

 

 

 

 

Column A Column B Column C
2. List all secured claims. If a creditor has more than one secured claim, list the creditor separately amount ofclaim Value of collateral Unsecured
for each claim. If more than one creditor has a particular claim, list the other creditors in Part2. no not deduct the that supports this _ portion
As much as possibie, list the claims in alphabetical order according to the creditor’s name. value of collateral. claim If any
Describe the property that secures the claim: $ $ $
Creditor's Name ° ° ee “Oo “ ~
Number Street oe
As of the date you file, the claim Is: Check all that apply.
Q Contingent
O) Unliquidatea
City State ZIP Code OQ pisputea
Who owes the debt? Check one. Nature of lien. Check all that apply.
CQ) Debtor 1 only ( An agreement you made (such as mortgage or secured
Q Debtor 2 only car loan)
O) Debtor 1 and Debtor 2 only Q Statutory lien (such as tax lien, mechanic's lien)
() Atleast one of the debtors and another Q) Judgment lien from a lawsuit
Q other (including a right to offset)
Q) Check if this claim relates to a
community debt
Date debt was incurred Last 4 digits of account number
L 2.2) Describe the property that secures the claim: $ $ $
Creditor’s Name . OS
Number Street
As of the date you file, the claim is: Check all that apply.
Q Contingent
Q unliquidated
City State ZIP Code Q Disputed
Who owes the debt? Check one. Nature of llen. Check all that apply.
CQ) Debtor 1 only ( An agreement you made (such as mortgage or secured
Q Debtor 2 only car loan)
Q) Debtor 1 and Debtor 2 only Q Statutory lien (such as tax lien, mechanic’s lien)
(2 At least one of the debtors and another ( Judgment lien from a lawsuit
QO) other (including a right to offset)
Check If this claim relates to a
community debt
Date debt was incurred — Last 4 digits of account number ___ _
Add the dollar value of your entries in Column A on this page. Write that number here: B_ |
Official Form 106D Schedule D: Creditors Who Have Claims Secured by Property page 1 of 2°

 

LJ Check if this is an
amended filing

12/15

 

 

 
Debtor 1

Case 19-11975-mkn

YUDELSY GONZALEZ-VINA

 

First Name

Middle Name Last Name

Doc 1 Entered 04/01/19 15:25:23 Page 28 of 65

Case number (it known)

List Others to Be Notified for a Debt That You Already Listed

 

Use this page only if you have others to be notified about your bankruptcy for a debt that you already listed in Part 1. For example, if a collection

agency is trying to collect from you for a debt you owe to someone else, list the creditor in Part 1, and then list the collection agency here. Similarly, if
you have more than one creditor for any of the debts that you listed in Part 1, list the additional creditors here. lf you do not have additional persons to
be notified for any debts In Part 1, do not fill out or submit this page.

U

 

Name

 

Number

Street

 

 

City

State

ZIP Code

 

Name

 

Number

Street

 

 

City

State

ZIP Code

 

Name

 

Number

Street

 

 

City

State

ZIP Code

 

Name

 

Number

Street

 

 

City

State

ZIP Code

 

Name

 

Number

Street

 

 

City

State

ZIP Code

 

Name

 

Number

Street

 

 

City

Official Form 106D

State

Part 2 of Schedule D:

ZIP Code

Creditors Who Have Claims Secured by Property

On which line in Part 1 did you enter the creditor?

Last 4 digits of account number ___

On which line in Part 1 did you enter the creditor?

Last 4 digits of account number __

On which line in Part 1 did you enter the creditor?

Last 4 digits of account number __

On which line in Part 1 did you enter the creditor?

Last 4 digits of account number __

On which line in Part 1 did you enter the creditor?

Last 4 digits of account number

On which line in Part 1 did you enter the creditor?

Last 4 digits of account number ___

page2__of 2__

 

 
Case 19-11975-mkn Doc1_ Entered 04/01/19 15:25:23 Page 29 of 65

Fillin this information to identify your case:

 

YUDELSY GONZALEZ-VINA

Middle Name

Debtor 1

 

First Name Last Name

Debtor 2
(Spouse, if filing) First Name

 

Middle Name Last Name

United States Bankruptcy Court for the: District of Nevada
Q] Check if this is an

Case number

 

 

 

 

(tf known) amended filing
Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims 12/15

 

Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule
AJB: Property (Official Form 106A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any
creditors with partially secured claims that are listed in Schedule D: Creditors Who Have Claims Secured by Property. tf more space is

needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach the Continuation Page to this page. On the top of
any additional pages, write your name and case number (if known).

List All of Your PRIORITY Unsecured Claims

 

 

1. Do any creditors have priority unsecured claims against you?
| No. Go to Part 2.
CQ) Yes.

2. List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each claim. For
each claim listed, identify what type of claim it is. If a claim has both priority and nonpriority amounts, list that claim here and show both priority and

nonpriority amounts. As much as possible, list the claims in alphabetical order according to the creditor's name. If you have more than two priority
unsecured claims, fill out the Continuation Page of Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.

(For an explanation of each type of claim, see the instructions for this form in the instruction booklet.)

 

 

 

 

 

 

Total claim Priority Nonpriority
amount amount
Last 4digits ofaccountnumber_ si, $ $
Priority Creditors Name
When was the debt incurred?
Number Street
As Of the date you file, the claim is: Check all that apply
City Stale ZIP Code C1 Contingent
. > Q) unliquidated
Who incurred the debt? Check one. Q Disputed
C) Debtor 1 only
QC) Debtor 2 ony Type of PRIORITY unsecured claim:
4 Debtor 1 and Debtor 2 only CJ Domestic support obligations
At least one of the debtors and another C) Taxes and certain other debts you owe the government
C1 Check if this claim is for a Community debt O Claims for death or personal injury while you were
Is the claim subject to offset? intoxicated
C2 No C) other. Specify
Q Yes
[2.2 a
Last 4 digits of accountnumber = 6 og $ $

 

 

Priority Creditors Name
When was the debt incurred?

 

 

 

Number Street
As of the date you file, the claim is: Check all that apply
Q Contingent

City State ZIP Code CQ uUntiquidatea

Who incurred the debt? Check one. C1 Disputed

Q) Debtor 1 only

Type of PRIORITY unsecured claim:
C2 Debtor 2 only

() Debtor 1 and Debtor 2 only
Cd At least one of the debtors and another

QC) Check if this claim is for a community debt

Is the claim subject to offset?
C2 No
Q) Yes

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims

Domestic support obligations
Taxes and certain other debts you owe the government

Claims for death or personal injury while you were
intoxicated

Other. Specify

O OOO

 

page 1 of \Q

 

 

 
Case 19-11975-mkn

pebtor1 YUDELSY GONZALEZ-VINA

Doc 1 Entered 04/01/19 15:25:23 Page 30 of 65

Case number (if known),

 

First Name Middle Name

Last Name

Your PRIORITY Unsecured Claims — Continuation Page

 

After listing any entries on this page, number them beginning with 2.3, followed by 2.4, and so forth.

L]

 

Priority Creditors Name

 

Number Street

 

 

City State ZIP Code

Who incurred the debt? Check one.

C) Debtor 1 only

OQ) Debtor 2 only

() Debtor 1 and Debtor 2 only

(C) At least one of the debtors and another

C) Check if this claim is for a community debt

Is the claim subject to offset?

() No
C) yes

 

Priority Creditors Name

 

Number Street

 

 

City State ZIP Code

Who incurred the debt? Check one.

C) Debtor 1 only

() Debtor 2 only

(J Debtor 1 and Debtor 2 only

(C) At least one of the debtors and another

C) Check if this claim is for a community debt

Is the claim subject to offset?

OQ No
C) yes

 

Priority Creditors Name

 

Number Street

 

 

City State ZIP Code

Who incurred the debt? Check one.

CJ Debtor 1 only

O) debtor 2 only

(J Debtor 1 and Debtor 2 only

() At least one of the debtors and another

C) Check if this claim is for a community debt

Is the claim subject to offset?

) No
() yes

Official Form 106E/F

Total claim _— Priority

amount

Last 4 digits of account number $. $

When was the debt incurred?

As of the date you file, the claim is: Check all that apply.

Q Contingent
OQ unliquidated
Q Disputed

Type of PRIORITY unsecured claim:

Domestic support obligations
Taxes and certain other debts you owe the govemment

Claims for death or personal injury while you were
intoxicated

Other. Specify

o ooo

 

Last 4 digits of account number $ $
When was the debt incurred?

As of the date you file, the claim is: Check all that apply.

Q Contingent
Q) unliquidated
O) pisputed

Type of PRIORITY unsecured claim:

Domestic support obligations
Taxes and certain other debts you owe the govemment

Claims for death or personal injury while you were
intoxicated

Other. Specify

oO COO

 

Last 4 digits of account number ___ $ $

When was the debt incurred?

As of the date you file, the claim is: Check all that apply.

Q Contingent
Q) Unliquidated
C) disputed

Type of PRIORITY unsecured claim:

Q) Domestic support obligations
) Taxes and certain other debts you owe the govemment

O) Claims for death or personal injury while you were
intoxicated

CJ other. Specify

 

Schedule E/F: Creditors Who Have Unsecured Claims

Nonpriority

amount

page? _ of |

 

RB RN RRR ME

sanyanro guess

 
Case 19-11975-mkn Doc1_ Entered 04/01/19 15:25:23 Page 31 of 65

Debtor 4 YUDELSY GONZALEZ-VINA

 

First Name Middle Name Last Name

List All of Your NONPRIORITY Unsecured Claims

Case number (if known),

 

3. Do any creditors have nonpriority unsecured claims against you?

LI No. You have nothing to report in this part. Submit this form to the court with your other schedules.

Yes

4. List all of your nonpriority unsecured ciaims in the alphabeticai order of the creditor who hoids each claim. If a creditor has more than one
nonpriority unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already
included in Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.lf you have more than three nonpriority unsecured

claims fill out the Continuation Page of Part 2.

ks | MONEYTREE

 

Nonpriority Creditors Name

6720 FORT DENT WAY, STE 230

 

 

Number Street
SEATTLE, WA 98188
City State ZIP Code

Who incurred the debt? Check one.

4 Debtor 1 only

(2 Debtor 2 only

CQ) Debtor 1 and Debtor 2 only

(2 At least one of the debtors and another

C) Check if this claim is for a community debt

Is the claim subject to offset?

i no
QO) Yes

CHECK CITY

 

Nonpriority Creditors Name

8505 S EASTERN

 

Number Street
LAS VEGAS, NV 89123
City State ZIP Code

 

Who incurred the debt? Check one.

4 Debtor 1 only

Q) Debtor 2 only

Q) Debtor 1 and Debtor 2 only

(C) At least one of the debtors and another

C) Check if this claim is for a community debt

Is the claim subject to offset?
4 No
QO) Yes

SNAP FINANCIAL

 

Nonpriority Creditors Name

PO BOX 26561

 

 

Number Street
SALT LAKE CITY, UT 84126
City State ZIP Code

Who incurred the debt? Check one.

4 Debtor 4 only

(2 Debtor 2 only

Q) Debtor 4 and Debtor 2 only

CQ) At least one of the debtors and another

(2 Check if this claim is for a community debt

Is the claim subject to offset?

VW No
QO) Yes

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims

Total clalm

Last 4 digits of account number___

—_—— $ 2,300.00
When was the debt incurred? 01/01 /2018

As of the date you file, the claim is: Check all that apply.

Q Contingent
(2 Unliquidated
Q) Disputed

Type of NONPRIORITY unsecured claim:

(2 Student loans

Q Obligations arising out of a separation agreement or divorce
that you did not report as priority claims

(2 Debts to pension or profit-sharing plans, and other similar debts

WH other. Specify INSTALLMENT

 

$ 1,300.00

Last 4 digits of accountnumber
When was the debt incurred? 01/01/2018

As of the date you file, the claim is: Check all that apply.

Q Contingent
(2 Unliquidated
Q Disputed

Type of NONPRIORITY unsecured claim:

C2 Student loans

QQ Obligations arising out of a separation agreement or divorce
that you did not report as priority claims

QO) Debts to pension or profit-sharing plans, and other similar debts

other. Specity INSTALLMENT

Last 4 digits of accountnumber $ 3,000.00
When was the debt incurred? _01/01/2018 TT

As of the date you file, the claim is: Check all that apply.

QO) contingent
Q Unliquidated
Q Disputed

Type of NONPRIORITY unsecured claim:

(2 Student loans

Q Obligations arising out of a separation agreement or divorce
that you did not report as priority claims

QO) Debts to pension or profit-sharing plans, and other similar debts

Other. Specify INSTALLMENT

page3_ of a

 

 
Case 19-11975-mkn Doc1_ Entered 04/01/19 15:25:23 Page 32 of 65

Debtor 1 YUDELSY GONZALEZ-VINA

 

First Name Middle Name Last Name

Case number tit known),

Your NONPRIORITY Unsecured Claims — Continuation Page

 

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth. Total claim

TMOBILE

 

Nonprionty Creditor’s Name

12920 SE 38TH ST

 

 

Number Street
BELLEVIEW, WA 98006
City State ZIP Code

Who incurred the debt? Check one.

VW Debtor 1 only

(2 Debtor 2 only

(2 Debtor 1 and Debtor 2 only

() At ieast one of the debtors and another

QQ) Check if this claim is for a community debt

Is the claim subject to offset?

Wi No
() Yes

SPRINT

 

Nonpriority Creditor’s Name

6480 SPRINT PKWY BLDG 13

 

 

Number Street
OVERLAND PARK, KS 66251
City State ZIP Code

Who incurred the debt? Check one.

VU Debtor 1 only

Q) Debtor 2 only

() Debtor 1 and Debtor 2 only

() At least one of the debtors and another

O) Check if this claim is for a community debt

Is the claim subject to offset?

"| No
L) yes

ABSOLUTE DENTAL

Nonpriority Creditor’s Name

2250 S RANCHO DR STE 205

 

 

Number Street
LAS VEGAS, NV 89102
City State ZIP Code

Who incurred the debt? Check one.

| Debtor 1 only

Q) Debtor 2 only

( Debtor 1 and Debtor 2 only

O) At least one of the debtors and another

(2 Check if this claim is for a community debt

Is the claim subject to offset?

Wi No
Q) Yes

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims page4_ of

Last 4 digits of account number ___

— $900.00
When was the debt incurred? 01/01/2018

As of the date you file, the claim is: Check all that apply.

QQ Contingent
(2 Unliquidatea
QQ Disputed

Type of NONPRIORITY unsecured claim:

(3 Student loans

QQ Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

(2 Debts to pension or profit-sharing plans, and other similar debts

| Other. Specify ACCOUNT

s_3,000.00

Last 4 digits of account number ___

When was the debt incurred? 01/01/2018

As of the date you file, the claim is: Check ail that apply.

QQ Contingent
(3 Uniiquidated
(2 Disputed

Type of NONPRIORITY unsecured claim:

Q) student loans

Q Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

(2 Debts to pension or profit-sharing pians, and other similar debts

| Other. Specify ACCOUNT

3 300.00

Last 4 digits of account number ___

When was the debt incurred? 01/01/2018

As of the date you file, the claim is: Check ail that apply.

Q) Contingent
Q Unliquidated
Q) Disputed

Type of NONPRIORITY unsecured claim:

(2 Student loans

QQ Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

Q) Debts to pension or profit-sharing plans, and other similar debts

a Other. Specify MEDICAL

 

 
claw 44

Case 19-11975-mkn Doc1_ Entered 04/01/19 15:25:23 Page 33 of 65
bettor1  YUDELSY GONZALEZ-VINA

 

First Name Middle Name Last Name

Case number (if known),

Your NONPRIORITY Unsecured Claims — Continuation Page

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth. Tota! claim

 

&
©

Official Form 106E/F

ALLY FINANCIAL

 

Nonpriority Creditors Name

POB 380901

 

Number Street

BLOOMINGTON, MN 55438

 

City State ZIP Code

Who incurred the debt? Check one.

Y Debtor 1 only

C) Debtor 2 only

CI Debtor 1 and Debtor 2 only

C) At least one of the debtors and another

C) Check if this claim is for a community debt

Is the claim subject to offset?

i No
QO) Yes

FIRST PREMIER BANK

 

Nonpriority Creditors Name

3820 N LOUISE AVE

 

 

Number Street
SIOUX FALLS, SD 57107
City State ZIP Code

Who incurred the debt? Check one.

U Debtor 1 only

C) Debtor 2 only

CQ) Debtor 1 and Debtor 2 only

CI At least one of the debtors and another

C) Check if this claim is for a community debt

Is the claim subject to offset?

4 No
QO) Yes

FIRST PREMIER BANK

 

Nonpriority Creditors Name

3820 N LOUISE AVE

 

Number Street
SIOUX FALLS, SD 57107
City State ZIP Code

 

Who incurred the debt? Check one.

U Debtor 1 only

C) Debtor 2 only

C) Debtor 1 ard Debtor 2 only

C) At least one of the debtors and another

O Check if this claim is for a community debt

Is the claim subject to offset?

4 No
Ul Yes

Last 4 digits of accountnumber $ 12,588.Qa

When was the debt incurred? 12/12/2015

As of the date you file, the claim is: Check alt that apply.

Q Contingent
Q) Unliquidated
U Disputed

Type of NONPRIORITY unsecured claim:

C) student loans

Q Obligations arising out of a separation agreement or divorce that
you did not report as priority claims
QC) Debts to pension or profit-sharing plans, and other similar debts

bd other. specify REPO

Last 4 digits of accountnumber __

707.00

— — $

When was the debt incurred? 07/17/2017

As of the date you file, the claim is: Check all that apply.

QO Contingent
) unliquidated
QO Disputed

Type of NONPRIORITY unsecured claim:

QJ Student loans

QO Obligations arising out of a separation agreement or divorce that
you did not report as priority claims
CQ) Debts to pension or profit-sharing plans, and other similar debts

A other. Specity CREDIT CARD

$_ 1,098.00

Last 4 digits of account number ___

When was the debt incurred? 07/29/2015

As of the date you file, the claim is: Check all that apply.

QO Contingent
QJ unliquidated
Q) Disputed

Type of NONPRIORITY unsecured claim:

C) student loans

Q Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

U Debts to pension or proftt-sharirig plaris, and other similar debts

id Other. Specify CREDIT CARD

Schedule E/F: Creditors Who Have Unsecured Claims page2_ 0

 

 
Case 19-11975-mkn

Debtor 1 YUDELSY GONZALEZ-VINA

 

First Name Middle Name Last Name

Doc 1 Entered 04/01/19 15:25:23 Page 34 of 65

Case number (i known)

 

ee NONPRIORITY Unsecured Claims — Continuation Page

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.

SYNCBAC PENNEY

 

Nonpriority Creditor’s Name

POB 965007

 

Number Street

ORLANDO, FL 32896

 

City State ZIP Code

Who incurred the debt? Check one.

| Debtor 1 only

C) Debtor 2 only

QI Debtor 1 and Debtor 2 only

CI At least one of the debtors and another

O) Check if this claim is for a community debt

Is the claim subject to offset?

of No
C) Yes

VERIZON WIRELESS

 

Nonipriority Creditors Name

POB 650051

 

Number Street

DALLAS, TX 75265

 

City State ZIP Code

Who incurred the debt? Check one.

VU Debtor 1 only

CD Debtor 2 only

C) Debtor 1 and Debtor 2 only

C) At least one of the debtors and another

O) Check if this claim is for a community debt

Is the claim subject to offset?

U No
OC) Yes

AD ASTRA RECOVERY

 

Noripriority Creditor's Name

7330 W 33RD ST NSTE 118

 

Number Street

WICHITA, KS 67205

 

City State ZIP Code

Who incurred the debt? Check one.

VU Debtor 1 only

C3 Debtor 2 only

Q) Debtor 1 and Debtor 2 only

[J At least one of the debtors arid another

Q) Check if this claim is for a community debt

Is the claim subject to offset?

“ No
O) Yes

Official Form 106E/F

Last 4 digits of account number ___

08/10/2015

When was the debt incurred?

As of the date you file, the claim is: Check all that apply.

O Contingent
C2 Unliquidated
QC) Disputed

Type of NONPRIORITY unsecured claim:

CJ Student loans

Q Obligations arising out of a separation agreement or divorce that
you did not report as priority claims
C) Debts to pension or profit-sharing plans, and other similar debts

f Other. Specify CHARGE ACCOUNT

Last 4 digits of account number ____

06/28/2018

When was the debt incurred?

As of the date you file, the claim is: Check all that apply.

O Contingent
C2 Untiquidatea
C2 Disputed

Type of NONPRIORITY unsecured claim:

CJ Student loans

O Obligations arising out of a separation agreement or divorce that
you did not report as priority claims
C2 Debts to pension or profit-sharing plans, and other similar debts

wi Other. Specify. ACCOUNT

Last 4 digits of account number ___

04/19/2018

When was the debt incurred?

As of the date you file, the claim is: Check all that apply.

O Contingent
(J Unliquidatea
(J Disputed

Type of NONPRIORITY unsecured ciaim:

(J Student loans

O Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

C) Debts to pension or profit-sharing plans, and other similar debts

A other. specity COLLECTION

Schedule E/F: Creditors Who Have Unsecured Claims

Total claim

$277.00

$_ 4,554.00

s_ 1,158.00

page 6 of

 
Case 19-11975-mkn Doc1_ Entered 04/01/19 15:25:23 Page 35 of 65

Debtor 1 YUDELSY GONZALEZ-VINA

 

First Name Middte Name Last Name

Case number (if known)

pon a: NONPRIORITY Unsecured Claims — Continuation Page

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth. Total claim

a

LVNV FUNDING

 

Nonpriority Creditors Name

POB 1269

 

Number Street

GREENVILLE, SC 29603

 

City State ZIP Code

Who incurred the debt? Check one.

| Debtor 1 only

QI Debtor 2 only

Q) Debtor 1 and Debtor 2 only

Q) At least one of the debtors and another

Q) Check if this claim is for a community debt

Is the claim subject to offset?

7. No
QU) Yes

LVNV FUNDING

 

Nonpriority Creditors Name

POB 1269

 

Number Street

GREENVILLE, SC 29603

 

City State ZIP Code

Who incurred the debt? Check one.

UV Debtor 1 only

QI Debtor 2 only

QI Debtor 1 and Debtor 2 only

Q) At least one of the debtors and another

Q) Check if this claim is for a community debt

Is the claim subject to offset?

7. No
QO) Yes

rz

MIDLAND FUNDING LLC

 

Nonpriority Creditors Name

2365 NORTHSIDE DR STE 300

 

 

Number Street
SAN DIEGO, CA 92108
City State ZIP Code

Who incurred the debt? Check one.

UV Debtor 1 only

Q) Debtor 2 only

Q) Debtor 1 and Debtor 2 only

(I At least one of the debtors and another

Q) Check if this claim is for a community debt

Is the claim subject to offset?

WZ no
QO) Yes

Official Form 106E/F

Last 4 digits of accountnumber $ 841.00
When was the debt incurred? 05/22/2018

As of the date you file, the claim is: Check all that apply.

Q) Contingent
QI Unliquidated
Q) Disputed

Type of NONPRIORITY unsecured claim:

Q) Student loans

Q Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

QO) Debts to pension or profit-sharing plans, and other similar debts

other. specity COLLECTION

__ 692.00

—_— — $.

Last 4 digits of account number ___
When was the debt incurred? 05/22/2018

As of the date you file, the claim is: Check all that apply.

Q) Contingent
Q) Unliquidated
Q Disputed

Type of NONPRIORITY unsecured claim:

Q) Student loans

Q Obligations arising out of a separation agreement or divorce that
you did not report as priority claims
Q) Debts to pension or profit-sharing plans, and other similar debts

MW other. Specity COLLECTION

$869.00

Last 4 digits of account number ___

When was the debt incurred? 02/27/2018

As of the date you file, the claim is: Check all that apply.

O Contingent
QO) unliquidated
Q Disputed

Type of NONPRIORITY unsecured claim:

QI student ioans

Q Obligations arising out of a separation agreement or divorce that
you did not report as priority claims
U2 Debts to pension or profit-sharing pians, and other similar debts

Other. Specify COLLECTION

Schedule E/F: Creditors Who Have Unsecured Claims sage | AO

 

 

 
Case 19-11975-mkn Doc1_ Entered 04/01/19 15:25:23 Page 36 of 65

Debtor 4 YUDELSY GONZALEZ-VINA

 

First Name Middle Name Last Name

Case number (if known),

Your NONPRIORITY Unsecured Claims — Continuation Page

 

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.

—_—

A\

No PORTFOLIO RECOVERY

 

Nonpriority Creditors Name

120 CORPORATE BLVD STE 100

 

 

Number Street
NORFOLK, VA 23502
City State ZIP Code

Who incurred the debt? Check one.

(f Debtor 1 only

LJ Debtor 2 only

LJ Debtor 1 and Debtor 2 only

Q) At least one of the debtors and another

Q) Check if this claim is for a community debt

Is the claim subject to offset?

a No
U) Yes

‘<5

—
=

WELTMAN WEINBERGREIS

 

Nonpriority Creditors Name

965 KEYNOTE CIRCLE

 

 

Number Street
BROOKLYN HTS, OH 44131
City State ZIP Code

Who incurred the debt? Check one.

Wi Debtor 1 only

Q) Debtor 2 only

Q) Debtor 1 and Debtor 2 only

(J At least one of the debtors and another

C) Check if this claim is for a community debt

Is the claim subject to offset?

Wi No
OQ) Yes

 

Nonpriority Creditors Name

 

Number Street

 

City State ZIP Code

Who incurred the debt? Check one.

O) Debtor 1 only

C) Debtor 2 only

C) Debtor 1 and Debtor 2 only

©) At least one of the debtors and another

O) Check if this claim is for a community debt

Is the claim subject to offset?

UL No
Q) Yes

Official Form 106E/F

Last 4 digits of account number ___

When was the debt incurred? 06/27/2018

As of the date you file, the claim is: Check all that apply.

Q Contingent
Q Unliquidated
Q) Disputed

Type of NONPRIORITY unsecured claim:

QJ Student loans

Q Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

Q) Debts to pension or profit-sharing plans, and other similar debts

Wf other. Specify COLLECTION

Last 4 digits of account number ___

When was the debt incurred? 10/30/2018

As of the date you file, the claim is: Check all that apply.

Q Contingent
QQ unliquidated
Q Disputed

Type of NONPRIORITY unsecured claim:

QJ Student loans

Q Obligations arising out of a separation agreement or divorce that
you did not report as priority claims
OC) Debts to pension or profit-sharing plans, and other similar debts

WM other. Specity COLLECTION

Last 4 digits of account number
When was the debt incurred?

As of the date you file, the claim is: Check all that apply.

Q Contingent
Q) Uniiquidated
QO Disputed

Type of NONPRIORITY unsecured claim:

Student loans

Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

Debts to pension or profit-sharing plans, and other similar debts
Other. Specify.

oO OO

Schedule E/F: Creditors Who Have Unsecured Claims

Totai claim

$762.00

$_ 1,000.00

san B os \Y

 

 

 

sieacenpe

 
Case 19-11975-mkn Doc1_ Entered 04/01/19 15:25:23 Page 37 of 65
Debtor 1 YUDELSY GONZALEZ-VINA Case number (it known)

First Name Middle Name Last Name

 

 

List Others to Be Notified About a Debt That You Already Listed

 

5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For
example, if a collection agency is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or
2, then list the collection agency here. Similarly, if you have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the
additional creditors here. If you do not have additional persons to be notified for any debts in Parts 1 or 2, do not fill out or submit this page.

 

 

 

 

 

 

RAPID CASH On which entry in Part 1 or Part 2 did you list the original creditor?

Name

PO BOX 780408 tine'd.| ] of (Check one): OI Part 1: Creditors with Priority Unsecured Claims
Number Street A Part 2: Creditors with Nonpriority Unsecured Claims
WICHITA, KS 67278 Last 4 digits of account number

City State ZIP Code

KRAVITZ, SCHNITZER & JOHNSON CHTD On which entry in Part 1 or Part 2 did you list the original creditor?

Name

8985 S EASTERN AVE #200 wine 4. of (Check one): UI Part 1: Creditors with Priority Unsecured Claims
Number Street

W Part 2: Creditors with Nonpriority Unsecured
Claims

 

LAS VEGAS, NV 89123

Last 4 digits of account number ___

 

 

City State ZIP Code re

JUSTICE COURT On which entry in Part 1 or Part 2 did you list the original creditor?

Name

200 LEWIS AVE Line Wor (Check one): UO) Part 1: Creditors with Priority Unsecured Claims
Number Street

 

@ Part 2: Creditors with Nonpriority Unsecured
Claims

 

LAS VEGAS, NV 89101

Last 4 digits of account number ___

 

 

 

City State ZIP Code —

CAPITAL ONE On which entry in Part 1 or Part 2 did you list the original creditor?

Name

1680 CAPITAL ONE DRIVE Line \( } of (Check one): UO) Part 1: Creditors with Priority Unsecured Claims
Number Street

WW Part 2: Creditors with Nonpriority Unsecured
Claims

 

MCLEAN, VA, 22102

 

Last 4 digits of account number

 

 

City State ZIP Code TO

CAPITAL ONE On which entry in Part 1 or Part 2 did you list the original creditor?

Name

1680 CAPITAL ONE DRIVE Line \\ of (Check one): OI Part 1: Creditors with Priority Unsecured Claims
Number Street &f Part 2: Creditors with Nonpriority Unsecured

Claims

 

MCLEAN, VA, 22102

Last 4 digits of account number __

 

 

 

City State ZIP Code —_ ;

CREDIT ONE On which entry in Part 1 or Part 2 did you list the original creditor?

Name

POB 98872 Line | $ of (Check one): Q) Part 1: Creditors with Priority Unsecured Claims
Number Street M Part 2: Creditors with Nonpriority Unsecured

Claims

 

LAS VEGAS, NV 89193

Last 4 digits of account number

 

 

 

 

 

City State ZIP Code re
COMENITY BANK/VICTORIA SECRET On which entry in Part 1 or Part 2 did you list the original creditor?
jam
POB 182789 Line \\ of (Check one): 0 Part 1: Creditors with Priority Unsecured Claims
Number Steet WM Part 2: Creditors with Nonpriority Unsecured
Claims
COLUMBUS, OH 43
Sity US, O 218 State ZIP Code Last 4 digits of account number

Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims nage “A aN

 
Case 19-11975-mkn Doc1_ Entered 04/01/19 15:25:23 Page 38 of 65

Debtor 1 YUDELSY GONZALEZ-VINA

First Name Middle Name Last Name

Add the Amounts for Each Type of Unsecured Claim

 

Case number (if known),

6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. § 159.

Add the amounts for each type of unsecured claim.

Total claims 6a. Domestic support obligations

from Part 1 6b. Taxes and certain other debts you owe the

government

6c. Claims for death or personal injury while you were
intoxicated

6d. Other. Add all other priority unsecured claims.
Write that amount here.

6e. Total. Add lines 6a through 6d.

Total claims 6f. Student loans

from Part 2 6g. Obligations arising out of a separation agreement
or divorce that you did not report as priority
claims

6h. Debts to pension or profit-sharing plans, and other
similar debts

6i. Other. Add all other nonpriority unsecured claims.
Write that amount here.

6j. Total. Add lines 6f through 6i.

Official Form 106E/F

6a.

6b.

6c.

6d.

6e.

6F.

6g.

6h.

Gi.

6j.

 

 

 

 

 

 

Total claim
$ 0.00
$ 0.00
$ 0.00
+5 0.00
$ 0.00
Total claim
$ 0.00
$ 0.00
5 0.00
+5 35,346.00
$ 35,346.00

 

 

Schedule E/F: Creditors Who Have Unsecured Claims

page

i..t0

seca enmenegne Merman en AEN SO

 
 

Case 19-11975-mkn Doc1_ Entered 04/01/19 15:25:23 Page 39 of 65

Fill in this information to identify your case:

i
f
é
E

Debtor YUDELSY GONZALEZ-VINA

First Name Middle Name Last Name

 

Debtor 2
(Spouse If filing) First Name Middie Name Last Name

 

United States Bankruptcy Court for the: District of Nevada

Case number pees
(If known) UI Check if this is an

amended filing

 

 

 

Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases 12/15

 

a encengn AAO

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).

1. Do you have any executory contracts or unexpired leases?
Mf No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
C) Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Property (Official Form 106A/B).

2. List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts and
unexpired leases.

Person or company with whom you have the contract or lease State what the contract or lease is for

2.1

 

Name

 

Number Street

 

City State ZIP Code

2.2

 

Name

 

Number Street :

 

City State ZIP Code
2.3

 

Name

 

Number Street

 

City State ZIP Code

 

24

 

Name

 

Number Street ‘

 

City State ZIP Code
25

 

Name

 

Number Street

 

City State ZIP Code

Official Form 106G Schedule G: Executory Contracts and Unexpired Leases page 1 of 1
Case 19-11975-mkn Doc1 Entered 04/01/19 15:25:23 Page 40 of 65

Fill in this information to identify your case:

Debtor 1 YUDELSY GONZALEZ-VINA

First Name Middie Name Last Name

Debtor 2

 

(Spouse, if filing) First Name Middle Name Last Name
United States Bankruptcy Court for the: District of Nevada

Case number
(If known)

 

 

 

Official Form 106H
Schedule H: Your Codebtors

CJ Check if this is an
amended filing

12/16

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married people
are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page, fill it out,
and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write your name and

case number (if known). Answer every question.

1. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.)

Wd No

UL Yes

2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include
Arizona, California, idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

Q) No. Go to fine 3.

Q) Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?

L) No

L) Yes. in which community state or territory did you live?

. Fillin the name and current address of that person.

 

Name of your spouse, former spouse, or legal equivalent

 

Number Street

 

City State

ZIP Code

3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person
shown in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on
Schedule D (Official Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D,

Schedule E/F, or Schedule G to fill out Column 2.

Column 1: Your codebtor

Column 2: The creditor to whom you owe the debt

Check all schedules that apply:

UL) Schedule D, line

 

 

 

 

 

 

 

 

 

Name
CQ) Schedule E/F, tine
Number Street OQ) Schedule G, line
City State ZIP Code
Q) Schedule D, line
Name
Q) Schedule E/F, line
Number Street OQ) Schedule G, line
City State ZIP Code
OQ) Schedule D, line
Name
Q) Schedule E/F, line
Number Street C] Schedule G, line
City State ZIP Code
Official Form 106H Schedule H: Your Codebtors

page 1of1_

sone agicycomer

 

|
i
i

 
Case 19-11975-mkn Doci1_ Entered 04/01/19 15:25:23

Fill in this information to identify your case:

 

YUDELSY GONZALEZ-VINA

First Name Middle Name Last Name

Debtor 1

 

Debtor 2
(Spouse, if filing) First Name

 

Middie Name Last Name
United States Bankruptcy Court for the: DISTRICT OF NEVADA

Case number
(If known)

 

 

Page 41 of 65

Check if this is:
UL) An amended filing

LIA supplement showing postpetition chapter 13
income as of the following date:

Official Form 1061

 

Schedule I: Your Income

MM / DD/ YYYY

12/15

 

Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for

supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your spouse.

If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed, attach a
separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

EEE Descrine Employment

1. Fill in your employment

Debtor 2 or non-filing spouse

i
$
i
i
r
;

 

information. Debtor 1

If you have more than one job,

attach a separate page with

information about additional Employment status C) Employed

employers. Wi Not employed

Include part-time, seasonal, or
self-employed work.
Occupation

L) Employed
L) Not employed

 

Occupation may include student
or homemaker, if it applies.

Employer’s name

 

Employer’s address

 

Number Street

Number Street

 

 

 

City State ZIP Code

How long employed there?

Give Details About Monthly Income

City State ZIP Code

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing

spouse unless you are separated.

If you or your non-filing spouse have more than one employer, combine the information for ail employers for that person on the lines

below. If you need more space, attach a separate sheet to this form.

 

 

For Debtor 1 For Debtor 2 or
non-filing spouse
2. List monthly gross wages, salary, and commissions (before all payroll
deductions). If not paid monthly, calculate what the monthly wage would be. 2. $ 0.00 $
3. Estimate and list monthly overtime pay. 3. +$ 0.00 + $
4. Calculate gross income. Add line 2 + line 3. 4. $ 0.00 $

 

 

 

 

 

Official Form 1061 Schedule I: Your Income

page 1

 

 

 

 

 
Case 19-11975-mkn Doc1_ Entered 04/01/19 15:25:23 Page 42 of 65

 

 

 

Debtor 1 YUDELSY GONZALEZ-VINA Case number (if known),
First Name Middle Name Last Name
For Debtor 1 For Debtor 2 or
non-filing spouse
Copy lime 4 Were... cc cece cccecscesceserseseecanesestessescecesesecssssessecsesesertens > 4. $ 0.00 $

5. List all payroll deductions:

 

 

 

 

 

 

 

 

 

5a. Tax, Medicare, and Social Security deductions Sa. $ 0.00 $
5b. Mandatory contributions for retirement plans 5b. § 0.00 $
5c. Voluntary contributions for retirement plans 5c. $ 0.00 $
5d. Required repayments of retirement fund loans §d. §$ 0.00 $
5e. Insurance Se. §$ 0.00 $
5f. Domestic support obligations 5f. $ 0.00 $ :
5g. Union dues 5g. s_____—-0.00_ $ i
5h. Other deductions. Specify: 5h. +$ 0.00 + § :
6. Add the payroll deductions. Add lines 5a + 5b + 5c + 5d+S5e+5f+5g+5h. 6 §$ 0.00 $ :
7. Calculate total monthly take-home pay. Subtract line 6 from line 4. 7. $. 0.00 $
8. List all other income regularly received:
8a. Net income from rental property and from operating a business,
profession, or farm
Attach a statement for each property and business showing gross
receipts, ordinary and necessary business expenses, and the total $ 0.00 $
monthly net income. 8a. oo
8b. Interest and dividends 8b. § 0.00 $ :
8c. Family support payments that you, a non-filing spouse, or a dependent ;
regularly receive :
Include alimony, spousal support, child support, maintenance, divorce $ 0.00 $ :
settlement, and property settlement. 8c. $$ :
8d. Unemployment compensation 8d. g_——«0.00 :
8e. Social Security 8e. § 0.00
8f. Other government assistance that you regularly receive
Include cash assistance and the value (if known) of any non-cash assistance
that you receive, such as food stamps (benefits under the Supplemental
Nutrition Assistance Program) or housing subsidies.
Specify: sf  $ ____0.00 $
8g. Pension or retirement income 8g. $ 0.00 $
8h. Other monthly income. Specify: DISABILITY INSURANCE 8h. +3 998.24 +3
9. Add all other income. Add lines 8a + 8b + 8c + 8d + 8e + 8f +8g + 8h. 9.4 $ 998.24 $
10. Calculate monthly income. Add line 7 + line 9. 998.24 —_ 998.24
Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse. yo, 3 Se | + $___ SP

 

 

 

 

 

 

11. State all other regular contributions to the expenses that you list in Schedule J.

Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and other
friends or reiatives.

Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.

 

 

 

 

 

Specify: 11.+ $ 0.00

12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income. 998.24

Write that amount on the Summary of Your Assets and Liabilities and Certain Statistical Information, if it applies 12. SO
Combined

monthly income
13.Do you expect an increase or decrease within the year after you file this form?

wf No.
C) Yes. Explain:

 

 

 

 

Official Form 106! Schedule I: Your Income page 2

 
Case 19-11975-mkn Doc1_ Entered 04/01/19 15:25:23 Page 43 of 65

Fill in this information to identify your case:

Debtor1 YUDELSY GONZALEZ-VINA

First Name Middie Name Last Name Check if this is:

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: District of Nevada

CJ An amended filing

LJ A supplement showing postpetition chapter 13 :
expenses as of the following date:

Case number MM / DD/ YYYY

 

(If known)

 

 

Official Form 106J
Schedule J: Your Expenses

 

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case number

(if known). Answer every question.

TERRE vescrive Your Household

1. Is this a joint case?

WW No. Goto line 2.
CL) Yes. Does Debtor 2 live ina separate household?

QO) No
C) Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.

12/15

cer eepeenncaereRP A FENIO OOE

 

 

 

 

 

 

 

2. Do you have dependents? GQ) No ,
Dependents relationship to Dependent’s Does dependent live
Do not list Debtor 1 and Wf Yes. Fill out this information for Debtor 1 or Debtor 2 age with you? é
Debtor 2. each dependeft................0008 O :
Do not state the dependents’ DAUGHTER 9 ws No ;
names. Yes i
SON 21 L) No
Yes
C) No
C) Yes
OQ) No
C) Yes
O) No
O) Yes
3. Do your expenses include wi No

expenses of people other than
yourself and your dependents? © Yes

fart 2: Es Your Ongoing Monthly Expenses

Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the

applicable date.

Include expenses paid for with non-cash government assistance if you know the value of
such assistance and have included it on Schedule I: Your Income (Official Form 1061.)

4. The rental or home ownership expenses for your residence. Include first mortgage payments and
any rent for the ground or lot.

If not included in line 4:

4a. Real estate taxes
4b. Property, homeowners, or renter’s insurance
4c. Home maintenance, repair, and upkeep expenses

4d. Homeowner's association or condominium dues

Official Form 106J Schedule J: Your Expenses

4a.

4b.

4c.

4d.

 

Your expenses
$ 700.00
$ 0.00 ;
$ 0.00
$ 0.00
$ 0.00

page 1

pe cena Ne SO nt ROOEEAE A ATPL Bcacn ie iain MERA Fa a a ne ROHR
Case 19-11975-mkn Doc1 _ Entered 04/01/19 15:25:23 Page 44 of 65

Debtor 1 YUDELSY GONZALEZ-VINA

10.
11.

12.

13.

14.

16.

17.

18.

19.

20.

 

First Name Middle Name Last Name

. Additional mortgage payments for your residence, such as home equity loans

. Utilities:

6a. Electricity, heat, natural gas
6b. Water, sewer, garbage collection
6c. Telephone, cell phone, Intemet, satellite, and cable services

6d. Other. Specify:

 

. Food and housekeeping supplies

. Childcare and children’s education costs

. Clothing, laundry, and dry cleaning

Personal care products and services
Medical and dental expenses

Transportation. Include gas, maintenance, bus or train fare.
Do not include car payments.

Entertainment, clubs, recreation, newspapers, magazines, and books

Charitable contributions and religious donations

Insurance.
Do not include insurance deducted from your pay or included in lines 4 or 20.

15a. Life insurance
15b. Health insurance
15c. Vehicle insurance

15d. Other insurance. Specify:

 

Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
Specify:

 

Installment or lease payments:
17a. Car payments for Vehicle 1
17b. Car payments for Vehicle 2

17c. Other. Specify:

 

17d. Other. Specify:

 

Case number (if known)

Your payments of alimony, maintenance, and support that you did not report as deducted from

your pay on line 5, Schedule /, Your income (Official Form 1061).

Other payments you make to support others who do not live with you.
Specify:

 

Other real property expenses not included in lines 4 or 5 of this form or on Schedule I. Your income.

20a. Mortgages on other property

20b. Real estate taxes

20c. Property, homeowner's, or renter’s insurance
20d. Maintenance, repair, and upkeep expenses

20e. Homeowner’s association or condominium dues

Official Form 106J Schedule J: Your Expenses

6a.
6b.
6c.

6d.

10.

11.

12.
13.

14.

15a.
15b.
15¢.

15d.

16.

17a.

17c.

17d.

18.

19.

20a.

20b.

20d.

20e.

 

Your expenses
$ 0.00
gi 140.00
$ 40.00
$ 100.00
$ 0.00
$ 600.00
$ 0.00
$ 0.00
$ 0.00
$ 0.00
$ 0.00
$ 0.00
$ 0.00
$ 0.00
$ 0.00
$ 0.00
3 0.00
$ 0.00
$ 0.00
$ 0.00
$ 0.00
$ 0.00
$ 0.00
$ 0.00
5 0.00
$ 0.00
$ 0.00
$ 0.00
$ 0.00
page 2
Case 19-11975-mkn Doc1_ Entered 04/01/19 15:25:23 Page 45 of 65

Debtor1 4 YUDELSY GONZALEZ-VINA Case number «iranown)

 

First Name Middle Name Last Name

21. Other. Specify:

 

22. Calculate your monthly expenses.
22a. Add lines 4 through 21.
22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2

22c. Add line 22a and 22b. The result is your monthly expenses.

23. Calculate your monthly net income.

23a. Copy line 12 (your combined monthly income) from Schedule |.

23b. Copy your monthly expenses from line 22c above.

23c. Subtract your monthly expenses from your monthly income.
The result is your monthly net income.

24. Do you expect an increase or decrease in your expenses within the year after you file this form?

For example, do you expect to finish paying for your car loan within the year or do you expect your
mortgage payment to increase or decrease because of a modification to the terms of your mortgage?

f No.

Cl Yes. Explain here:

Official Form 106J Schedule J: Your Expenses

21.

22a.

22b.

23a.

23b.

23c.

 

 

 

 

+5 0.00
$ 1,580.00 |
$ 0.00 .

$ 1,580.00

$ 998.24

-$ 1,580.00

$ -581.76
page 3
Case 19-11975-mkn Doc1_ Entered 04/01/19 15:25:23 Page 46 of 65

Fill in this information to identify your case:

Debtor 1 YUDELSY GONZALEZ-VINA

First Name Middle Name Last Name

 

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: DISTRICT OF NEVADA

 

Case number ;
(If Known)

LJ Check if this is an
amended filing

 

 

Official Form 106Dec
Declaration About an Individual Debtor’s Schedules 42118

 

 

 

scageqrneganamernanpe

If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

QO) No
wf Yes. Name of person AMY MILLER . Attach Bankruptcy Petition Preparer's Notice, Declaration, and
Signature (Official Form 119).

Under penalty of perjury, | declare that | have read the summary and schedules filed with this declaration and
that they are true and correct.

x

Signature of Debtor 2

 
   

 

12-49 (9

a Date

wM/ DD / YYYY MM/ DD / YYYY

Date

 

Official Form 106Dec Declaration About an Individual Debtor's Schedules
Case 19-11975-mkn

Fill in this information to identify your case:

YUDELSY GONZALEZ-VINA

Debtor 1

Doc 1 Entered 04/01/19 15:25:23

 

First Name Middle Name

Debtor 2

Last Name

 

(Spouse, if filing) First Name Middle Name

Last Name

United States Bankruptcy Court for the: DISTRICT OF NEVADA

Case number

 

(If known)

 

 

Official Form 107

Statement of Financial Affairs for Individuals Filing for Bankruptcy

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case

number (if known). Answer every question.

Give Details About Your Marital Status and Where You Lived Before

Page 47 of 65

(2 Check if this is an
amended filing

04/16

mange seyonsh ted

 

1. What is your current marital status?

Q) Married
a Not married

2. During the last 3 years, have you lived anywhere other than where you live now?

W No

Q) Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

Debtor 1:

Dates Debtor 1
lived there

From

 

Number Street

Debtor 2:

CQ same as Debtor 1

Dates Debtor 2
lived there

O) same as Debtor 1

From

 

To

 

 

City State ZIP Code

From

 

Number Street

Number Street

To

 

 

City

(2 same as Debtor 1

State ZIP Code
CI same as Debtor 1

From

 

To

 

 

City State ZIP Code

Number Street

To :

 

 

City

State ZIP Code

3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
states and territories include Arizona, California, ldaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

W No

() Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).

RES exrtain the Sources of Your Income

Statement of Financial Affairs for Individuals Filing for Bankruptcy

Official Form 107

page 1
Case 19-11975-mkn Doc1 _ Entered 04/01/19 15:25:23 Page 48 of 65

Debtor: .YUDELSY GONZALEZ-VINA

Case number (if known),
First Name Middle Name Last Name

 

4. Did you have any income from employment or from operating a business during this year or the two previous calendar years?
Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.
CQ) No
| Yes. Fill in the details.

Debtor 1 Debtor 2
Sources of income Gross income Sources of income Gross income
Check all that apply. (before deductions and Check ail! that apply. (before deductions and
exclusions) exclusions)
From January 1 of current year until a wages. on missions, 5 2,059.20 W wages commissions, $
the date you filed for bankruptcy: Onuses, tIPS ae onuses, ps
OQ Operating a business Q) Operating a business
For la r wi Wages, commissions, QO Wages, commissions,
or last calendar yea bonuses, tips $ 23,911.00 bonuses, tips $
(January 1 to December 31,2018 __) (CQ Operating a business () Operating a business
Y
For the calendar year before that: wf Wages, commissions, OQ Wages, commissions,
bonuses, tips $ 25,167.00 bonuses, tips $
(January 1 to December 31.2017 CQ operating a business CJ operating a business
YY

5. Did you receive any other income during this year or the two previous calendar years?
Include income regardless of whether that income is taxable. Examples of other income are alimony; child support, Social Security,
unemployment, and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and
gambling and lottery winnings. If you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

List each source and the gross income from each source separately. Do not include income that you listed in line 4.

Fo

Yes. Fill in the details.

Debtor 1 Debtor 2
Sources of income Gross income from Sources of income Gross income from
Describe below. each Source Describe below. each source
(before deductions and (before deductions and
exclusions) exclusions)

From January 1 of current year until {SOB ne —__ 148.45 —_-— $F
$

the date you filed for bankruptcy:

 

For last calendar year:
(January 1 to December 31,2018 _)
Y

YYY

 

 

For the calendar year before that:

 

(January 1 to December 31,2017)
YYYY

 

 

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 2

1 poagnnmetinncenona 8 Ime
Case 19-11975-mkn Doc1 _ Entered 04/01/19 15:25:23 Page 49 of 65

Debtor 1 YUDELSY GONZALEZ-VINA Case number (if known),

First Name Middte Name Last Name

 

 

eee ust Certain Payments You Made Before You Filed for Bankruptcy

 

6. Are either Debtor 1’s or Debtor 2’s debts primarily consumer debts?
UL) No. Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as
“incurred by an individual primarily for a personal, family, or household purpose.”
During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,425* or more?

LI No. Go to line 7.

LI Yes. List below each creditor to whom you paid a total of $6,425* or more in one or more payments and the :
total amount you paid that creditor. Do not include payments for domestic support obligations, such as 5
child support and alimony. Also, do not include payments to an attomey for this bankruptcy case.

* Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment.

Yi Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.
During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

a No. Go to line 7.
Q) Yes. List below each creditor to whom you paid a total of $600 or more and the total amount you paid that

creditor. Do not include payments for domestic support obligations, such as child support and
alimony. Also, do not include payments to an attorney for this bankruptcy case.

 

 

Dates of Total amount paid Amount you stili owe Was this payment for... :
payment z
$ $ UO) Mortgage
Creditor’s Name
Q Car
Number Street Q Credit card

UL) Loan repayment

 

Q Suppliers or vendors

 

 

 

Gity State ZIP Code Q) other
$ $ Q Mortgage
Creditor's Name
Q Car
CY credit card

 

Number Street

Q Loan repayment

 

Q Suppliers or vendors

 

 

 

City State ZIP Code O Other
$ $ Q Mortgage
Creditor's Name
Q) car
(} credit card

 

Number Street

LY Loan repayment

 

Q Suppliers or vendors

CY other

 

City State ZIP Code

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 3

 

 
Case 19-11975-mkn Doc1_ Entered 04/01/19 15:25:23 Page 50 of 65

Debtor 1 YUDELSY GONZALEZ-VINA

First Name Middle Name Last Name

Case number (if known),

 

7. Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner,
corporations of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing
agent, including one for a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations,
such as Child support and alimony.

Wf No

2 Yes. List all payments to an insider.

 

 

 

 

Dates of Total amount Amount you stili. Reason for this payment
payment paid owe
$ $
Insider's Name
Number Street
City State ZIP Code
$ $

 

Insider's Name

 

Number Street

 

 

City State ZIP Code

8. Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited
an insider?

Include payments on debts guaranteed or cosigned by an insider.

Wf No

2 Yes. List all payments that benefited an insider.

Dates of Total amount Amount you stiil Reason for this payment

payment paid owe Include creditor's name

 

 

 

 

 

- $ $
Insider's Name
Number Street
City State ZIP Code
$ $

 

Insider's Name

 

Number Street

 

 

City State ZIP Code

Official Form 107 Statement of Financial Affairs for Individuals Fiting for Bankruptcy page 4

 
Case 19-11975-mkn Doc1_ Entered 04/01/19 15:25:23 Page 51 of 65

pebtor1  YUDELSY GONZALEZ-VINA

First Name Middle Name Last Name

Case number (if known).

 

Identify Legal Actions, Repossessions, and Foreclosures

 

9. Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody modifications,
and contract disputes.
Q) No
Wi Yes. Fill in the details.

 

 

 

 

 

 

 

 

Nature of the case Court or agency Status of the case
JUDGMENT/ JUSTICE COURT

casetitle RAPIDCASH ss GARNISHMENT out Ware (dl Pencing
YUDELSY GONZALEZ VINA 200 LEWIS AVE U on appeal

Number Street CL} conctuded
Case number 180019533 LAS VEGAS NV 89101

City State ZIP Code
Case title. Court Name QO) Pending

L} on appeal

Number Street CO) conctuded
Case number

City State ZIP Code

10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
Check ail that apply and fill in the details below.

W No. Goto line 11.
C) Yes. Fill in the information below.

Describe the property Date Value of the property

 

Creditor’s Name

 

Number Street Explain what happened

Q Property was repossessed.

() Property was foreclosed.

() Property was garnished.

City State ZIP Code ) Property was attached, seized, or levied.

 

 

Describe the property Date Value of the propert

 

Creditor's Name

 

Number Street
Explain what happened

Property was repossessed.

Property was foreclosed.

Property was garnished.

Property was attached, seized, or levied.

 

 

City State ZIP Code

Oooo

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 5

vege ynereeeaete

sce cimmamnpecmunrgngs be BEI PEN SI

 
Case 19-11975-mkn Doc1_ Entered 04/01/19 15:25:23 Page 52 of 65

Debtor1 .YUDELSY GONZALEZ-VINA

First Name Middle Name Last Name

 

Case number (i known),

 

11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
accounts or refuse to make a payment because you owed a debt?

“i No

LJ Yes. Fill in the details.

 

 

 

 

 

 

Describe the action the creditor took Date action Amount
was taken
Creditor’s Name
$
Number = Street
i
‘
City State ZIP Code Last 4 digits of account number: XXXX— t
:

 

12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of
creditors, a court-appointed receiver, a custodian, or another official?

i No

QO) Yes i

re us Certain Gifts and Contributions i

13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person? ;
Wi No :

L} Yes. Fill in the details for each gift.

 

 

 

 

 

 

 

 

Gifts with a total vaiue of more than $600 Describe the gifts Dates you gave Vaiue
per person the gifts
$
Person to Whom You Gave the Gift
$
Number Street
City State ZIP Code
Person’s relationship to you
Gifts with a total value of more than $600 Describe the gifts Dates you gave Vaiue
per person the gifts
$
Person to Whom You Gave the Gift
$

 

 

 

Number Street

 

City State ZIP Code

Person's relationship to you

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 6
Case 19-11975-mkn Doc1_ Entered 04/01/19 15:25:23 Page 53 of 65

Debtor 1 YUDELSY GONZALEZ-VINA Case number (it known)

First Name Middle Name Last Name

 

 

14.Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?

Q No

CJ) Yes. Fill in the details for each gift or contribution.

Gifts or contributions to charities Describe what you contributed Date you Value
that total more than $600 contributed

 

Charity's Name

 

 

Number Street

 

City State ZIP Code

List Certain Losses

15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other
disaster, or gambling?

4 No

CJ) Yes. Fill in the details.

Describe the property you lost and Describe any insurance coverage for the loss Date of your Value of property

how the loss occurred . . an loss lost
Include the amount that insurance has pald. List pending insurance

claims on line 33 of Schedule A/B: Property.

List Certain Payments or Transfers

16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone
you consulted about seeking bankruptcy or preparing a bankruptcy petition?
Include any attomeys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

J No
@ Yes. Fill in the details.

 

 

 

 

AMY MILLER Description and value of any property transferred pate payment or Amount of payment

Person Who Was Paid made

8565 S EASTERN AVE FOR PREPARING ALL THE FORMS FOR MY

Number Street CHAPTER 7 FILING $ 200.00
$

 

LAS VEGAS NV 89123

City State 21P Code

 

amy @amytaxesnmore.com

Email or website address

 

 

Person Who Made the Payment, if Not You

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 7

gcse areeensseene tA

 

 
Case 19-11975-mkn Doc1_ Entered 04/01/19 15:25:23 Page 54 of 65

E

Debtor 1 YUDELSY GONZALEZ-VINA

 

Case number (it known),

 

 

 

 

First Name Middle Name Last Name
Description and value of any property transferred Date payment or Amount of
transfer was made payment
Person Who Was Paid
$
Number = Street
$

 

 

City State ZIP Code

 

Email or website address

 

i
e
i
f
£

Person Who Made the Payment, if Not You

17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
promised to help you deal with your creditors or to make payments to your creditors?
Do not include any payment or transfer that you listed on line 16.

Wf No

CI Yes. Fill in the details.

 

 

 

 

Description and value of any property transferred Date paymentor Amount of payment
transfer was
made
Person Who Was Paid
Number Street ___ $e :
$

 

City State ZIP Code

 

18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
transferred in the ordinary course of your business or financial affairs?
Include both outright transfers ard transfers made as security (such as the granting of a security interest or mortgage on your property). é
Do not include gifts and transfers that you have already listed on this statement. }
wf No
U) Yes. Fill in the details.

Description and value of property Describe any property or payments received Date transfer
transferred or debts paid in exchange was made

 

Person Who Received Transfer

 

 

Number Street

 

 

City State ZIP Code

Person’s relationship to you

 

 

Person Who Received Transfer

 

Number Street

 

 

City State ZIP Code

Person’s relationship to you

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 8
Case 19-11975-mkn Doc1_ Entered 04/01/19 15:25:23 Page 55 of 65

Debtor 1 YUDELSY GONZALEZ-VINA Case number (if known),

 

First Name Middle Name

 

Last Name

19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you
are a beneficiary? (These are often cailed assef-protection devices.)

MW No

(2 Yes. Fill in the details.

Name of trust

Description and value of the property transferred Date transfer
was made

 

List Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units

 

20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit,
closed, sold, moved, or transferred?
Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions,
brokerage houses, pension funds, cooperatives, associations, and other financial institutions.

Wi No

Q) Yes. Fill in the details.

 

Name of Financial Institution

 

Number Street

Last 4 digits of account number Type of account or Date account was Last balance before
instrument closed, sold, moved, _ closing or transfer
or transferred
XXXX- Q) checking $
QO Savings

CJ Money market

 

QO Brokerage

 

City State

ZIP Code QO Other

XXXX=__ (CJ checking $

 

Name of Financial Institution

QO Savings

 

Number Street

Q Money market
QO Brokerage

 

QO Other.

 

City State

ZIP Code

21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for
securities, cash, or other valuables?

Gd No

QO] Yes. Fill in the details.

 

Name of Financial Institution

 

Who else had access to it? Describe the contents Do you still
have it?
C) No
C) Yes
Name

 

Number Street

 

Number Street

 

 

City State ZIP Code

 

City State

Official Form 107

ZIP Code

Statement of Financial Affairs for Individuals Filing for Bankruptcy page 9

eam ee nag

seganegprrocsnnsonncs a
Case 19-11975-mkn Doc1_ Entered 04/01/19 15:25:23 Page 56 of 65

Debtor 1 YUDELSY GONZALEZ-VINA Case number (if known),

First Name Middie Name Last Name

 

22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?
No
Q) Yes. Fill in the details.

 

 

Who else has or had access to it? Describe the contents Do you still
have it?
QO No
Name of Storage Facility Name Q Yes
Number Street Number Street

 

City State ZIP Code

 

City State ZIP Code

Part 9: Identify Property You Hold or Control for Someone Else

23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for,
or hold in trust for someone.
No
Q2 Yes. Fill in the details.
Where is the property? Describe the property Value

 

Owner's Name $

 

Number Street

 

Number Street

 

 

 

City State ZIP Code

 

City State ZIP Code

cum Give Detalis About Environmental Information

For the purpose of Part 10, the following definitions apply:

« Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of
hazardous or toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium,
including statutes or regulations controlling the cleanup of these substances, wastes, or material.

= Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or
utilize it or used to own, operate, or utilize it, including disposal sites.

« Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic
substance, hazardous material, pollutant, contaminant, or similar term.

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

WZ No

Q) Yes. Fill in the details.

 

 

Governmental unit Environmental! law, if you know it Date of notice
Name of site Governmental unit
Number Street Number Street

City State ZIP Code

 

 

City State ZIP Code

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 10

 

 

 

 

 
Case 19-11975-mkn Doc1_ Entered 04/01/19 15:25:23 Page 57 of 65 i

Debtor 1 YUDELSY GONZALEZ-VINA Case number (it known)

First Name Middie Name Last Name

 

 

25. Have you notified any governmental unit of any release of hazardous material? :

W No

C) Yes. Fill in the details.

 

 

 

Governmental unit Environmental law, if you know it Date of notice
Name of site Governmental unit
Number Street Number Street
City State ZIP Code

 

City State ZIP Code

26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

W No

C) Yes. Fill in the details.

 

 

Court or agency Nature of the case Status of the
case
Case title. uo ; :
Court Name Pending 5
Q) on appeal
Number Street Q) Conciuded
Case number City State ZIP Code

Give Details About Your Business or Connections to Any Business

 

27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
QO) Asole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
C) A member of a limited liability company (LLC) or limited liability partnership (LLP)
Oa partner in a partnership
Q) An officer, director, or managing executive of a corporation

C) An owner of at least 5% of the voting or equity securities of a corporation

w No. None of the above applies. Go to Part 12.
C) Yes. Check all that apply above and fill in the details below for each business.

 

 

 

 

Describe the nature of the business Employer Identification number

, Do not include Social Security number or ITIN. : :
Business Name :
=| :

Number Street i
Name of accountant or bookkeeper Dates business existed i

From To :

City State ZIP Code .
Describe the nature of the business Employer Identification number ;

Do not inciude Social Security number or ITIN.

 

Business Name

 

 

EIN:
Number Street
Name of accountant or bookkeeper Dates business existed
From To

 

City State ZIP Code

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 11
Case 19-11975-mkn Doc1_ Entered 04/01/19 15:25:23 Page 58 of 65

Debtor 1 YUDELSY GONZALEZ-VINA Case number (if known)

First Name Middle Name Last Name

 

 

Employer identification number : :
Do not include Sociai Security number or ITIN.

Describe the nature of the business

 

Business Name

 

 

EIN: =
Numb |
umber Street Name of accountant or bookkeeper Dates business existed
From ___ss«rTo

 

City State ZIP Code

 

28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial :
insitutions, creditors, or other parties. i

No
C) Yes. Fill in the details below. i

Date issued

 

Name MMIDDIYYYY

 

Number Street

 

 

City State ZIP Code

: i

| have read the answers on this Statement of Financial Affairs and any attachments, and | declare under penalty of perjury that the

answers are true and correct. | understand that making a false statement, concealing property, or obtaining money or property by fraud
in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both. : t
18 U.S.C. §§ 152, 1341, 1519, and 3571. i

 

 

Signature of Debtor 1 Signature of Debtor 2 : :

owe OY 19-4 oat

Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?

wi No
C) Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?

C) No

i Yes. Name of person AMY MILLER . Attach the Bankruptcy Petition Preparer'’s Notice, :
Declaration, and Signature (Official Form 119).

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 12
Case 19-11975-mkn Doc1_ Entered 04/01/19 15:25:23 Page 59 of 65

Fill in this information to identify your case:

Debtor 1 YUDELSY GONZALEZ-VINA

First Name Middle Name Last Name

 

Debtor 2
{Spouse, if filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: DISTRICT OF NEVADA

Case number C2 Check if this is an
{it known) amended filing

 

 

 

Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7 12:

 

If you are an individual filing under chapter 7, you must fill out this form if:

™ creditors have claims secured by your property, or

™ you have leased personal property and the lease has not expired.

You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list on the form.
If two married people are filing together in a joint case, both are equally responsible for supplying correct information.

Both debtors must sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known).

ee us Your Creditors Who Have Secured Claims

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
information below.

 

 

Identify the creditor and the property that is collateral What do you intend to do with the property that Did you claim the property
secures a debt? as exempt on Schedule C?
Creditor's (2 Surrender the property. U No
name:
U) Retain the property and redeem it. QO) Yes
property of Q Retain the property and enter into a
securing debt: Reaffirmation Agreement.
Q) Retain the property and [explain]:
Creditor’s (2 Surrender the property. LI No
name:
Q) Retain the property and redeem it. Q Yes
Description of .
property ° L) Retain the property and enter into a
securing debt: Reaffirmation Agreement.
Q) Retain the property and [explain]:
Creditor’s Q) Surrender the property. UI No
name:

Q) Retain the property and redeem it. UL) Yes

rope) of L) Retain the property and enter into a

securing debt: Reaffirmation Agreement.
L) Retain the property and [explain]:

 

Creditor’s Q) Surrender the property. QO) No
rene C Retain the property and redeem it. QO Yes
rene of Q Retain the property and enter into a

securing debt: Reaffirmation Agreement.

Q) Retain the property and [explain]:

 

Official Form 108 Statement of Intention for Individuals Filing Under Chapter 7 page 1

sa panvtsannnionzmerseeaygort

4
£
=
&
£

 

 

 

 

 
Case 19-11975-mkn Doc1_ Entered 04/01/19 15:25:23 Page 60 of 65

Debtor 1 YUDELSY GONZALEZ-VINA Case number (if known)

First Name Middle Name Last Name

 

List Your Unexpired Personal Property Leases

 

For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G),
fill in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet
ended. You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

Describe your unexpired personal property leases Will the lease be assumed?

Lessor’s name: LO No
Oy

Description of leased °s

property:

Lessor’s name: C) No
C) Yes

Description of leased €

property:

Lessor’s name: C2) No

Description of leased 1 Yes

property:

Lessors name: C2) No
C) Yes

Description of leased

property:

Lessor’s name: LC) No
C) Yes

Description of leased

property:

Lessor’s name: CY No

wa C) Yes

Description of leased

property:

Lessor’s name: C2 No
C) Yes

Description of leased
property:

Under penalty of perjury, | declare that | have indicated my intention about any property of my estate that secures a debt and any
personal property that is subject to an unexpired lease.

x daw? x

 

 

v
Signature of Debtor 1 Signature of Debtor 2
Date (3 6 : 19 Date
MM/ DD / YYYY MM/ DD/ YYYY

Official Form 108 Statement of Intention for Individuals Filing Under Chapter 7 page 2

 
Case 19-11975-mkn Doc1_ Entered 04/01/19 15:25:23 Page 61 of 65

Fill in this information to identify your case:

Check one box only as directed in this form and in

Form 122A-1Supp:
Debtor 1 YUDELSY GONZALEZ-VINA

First Name Middle Name Last Name

wf 1. There is no presumption of abuse.

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

 

() 2. The calculation to determine if a presumption of
abuse applies will be made under Chapter 7

United States Bankruptcy Court for the: DISTRICT OF NEVADA Means Test Calculation (Official Form 122A-2).

() 3. The Means Test does not apply now because of
qualified military service but it could apply later.

Case number
(if known)

 

 

 

 

U) Check if this is an amended filing

Official Form 122A—1
Chapter 7 Statement of Your Current Monthly Income 12/15

 

 

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for being accurate. If more
space is needed, attach a separate sheet to this form. Include the line number to which the additional information applies. On the top of any
additional pages, write your name and case number (if known). If you believe that you are exempted from a presumption of abuse because you
do not have primarily consumer debts or because of qualifying military service, complete and file Statement of Exemption from Presumption of
Abuse Under § 707(b)(2) (Official Form 122A-1Supp) with this form.

EEE catcuiate Your Current Monthly Income

1. What is your marital and filing status? Check one only.
WZ Not married. Fill out Column A, lines 2-11.
C) Married and your spouse is filing with you. Fill out both Columns A and B, lines 2-11.

C) Married and your spouse is NOT filing with you. You and your spouse are:
LJ Living in the same household and are not legally separated. Fill out both Columns A and B, lines 2-11.

Q Living separately or are legally separated. Fill out Column A, lines 2-11; do not fill out Column B. By checking this box, you declare
under penalty of perjury that you and your spouse are legally separated under nonbankruptcy law that applies or that you and your
spouse are living apart for reasons that do not include evading the Means Test requirements. 11 U.S.C. § 707(b)(7)(B).

Fill in the average monthly income that you received from all sources, derived during the 6 full months before you file this
bankruptcy case. 11 U.S.C. § 101(10A). For example, if you are filing on September 15, the 6-month period would be March 1 through
August 31. If the amount of your monthly income varied during the 6 months, add the income for all 6 months and divide the total by 6.
Fill in the result. Do not include any income amount more than once. For example, if both spouses own the same rental property, put the
income from that property in one column only. If you have nothing to report for any line, write $0 in the space.

Column A Column B
Debtor 1 Debtor 2 or
non-filing spouse

2. Your gross wages, salary, tips, bonuses, overtime, and commissions

(before all payroll deductions). $____0.00 $
3. Alimony and maintenance payments. Do not include payments from a spouse if 0.00
Column B is filled in. $ : $

4. Allamounts from any source which are regularly paid for household expenses
of you or your dependents, including child support. Include regular contributions
from an unmarried partner, members of your household, your dependents, parents,

 

 

 

and roommates. Include regular contributions from a spouse only if Column B is not 0.00

filled in. Do not include payments you listed on line 3. $ ~ $
5. Net Income from operating a business, profession, Debtor 1 Debtor 2

or farm

Gross receipts (before all deductions) $ S$

Ordinary and necessary operating expenses -$ -3$

Net monthly income from a business, profession, orfam ¢ 0.00 ¢ roPyy, $ 0.00 $
6. Net income from rental and other real property Debtor 1 Debtor 2

Gross receipts (before all deductions) $ $

Ordinary and necessary operating expenses -$ -§$

Net monthly income from rental or other real property $ 0.00 $ ropyy, $ 0.00
7. Interest, dividends, and royalties $ 0.00

Official Form 122A-1 Chapter 7 Statement of Your Current Monthly Income page 1

 

 

seen gos UPA
Case 19-11975-mkn Doc1 _ Entered 04/01/19 15:25:23 Page 62 of 65

 

Debtor 1 YUDELSY GONZALEZ-VINA Case number (if known)
First Name Middle Name Last Name
Column A Column B
Debtor 1 Debtor 2 or :
non-filing spouse
8. Unemployment compensation $ ( NO $

9.

. 10.

11.

 

Do not enter the amount if you contend that the amount received was a benefit
under the Social Security Act. Instead, list it here! 0.0...

 

FOP YOU once cece ccs ecesceeeecatsesicetseseeneaseeseseenesteeneneestes $ :
FOr YOUr SPOUSE... eee eee cece cc es ceseeesnesesneenesesesteeneneeneees $

Pension or retirement income. Do not include any amount received that was a ( 06

benefit under the Social Security Act. $ ‘ $

Income from all other sources not listed above. Specify the source and amount.
Do not include any benefits received under the Social Security Act or payments received
as a victim of a war crime, a crime against humanity, or international or domestic

terrorism. lf TW list other Sources on a separate page and put the total below. q qg 14

DISABILITY ingup ance oe
; 0.00 $
Total amounts from separate pages, if any. +$ 0. (( +$S

Calculate your total current monthly income. Add lines 2 through 10 for each § ] j +
column. Then add the total for Column A to the total for Column B. $e eye $

 

 

 

190.94 |

“Total current
monthly income

 

ERE vetermine Whether the Means Test Applies to You

12. Caiculate your current monthly income for the year. Follow these steps:

13.

14.

Eee sin Below

12a. Copy your total current monthly income from line 11. 2.0.0.0... ee ects ccc tee este neneecetseesenenensenenets Copy line 11 here™>

Multiply by 12 (the number of months in a year).

 

12b. The result is your annual income for this part of the form. 12b.

Calculate the median family income that applies to you. Follow these steps:

Fill in the state in which you live. . N CVADA

Fill in the number of people in your household. b

 

 

 

Fill in the median family income for your state and size of MOUSCNONd. oo ee ccceccc ee ee cena ceceeseseentecisaeseetessttaeeesteteneneaees 13. $. (ol, 443 § :

To find a list of applicable median income amounts, go online using the link specified in the separate
instructions for this form. This list may also be available at the bankruptcy clerk’s office.

 

How do the lines compare?

14a. Line 12b is less than or equal to line 13. On the top of page 1, check box 1, There is no presumption of abuse.
Go to Part 3.

14.) Line 12b is more than line 13. On the top of page 1, check box 2, The presumption of abuse is determined by Form 122A-2.
Go to Part 3 and fill out Form 122A—2.

 

By signing here, | declare under penalty of perjury that the information on this statement and in any attachments is true and correct.

 

 

Signafurk of Debtor 1 Signature of Debtor 2
Date 03. 4 \q Date
MM/ DD /YYYY MM/ DD /YYYY

If you checked line 14a, do NOT fill out or file Form 122A—2.
If you checked line 14b, fill out Form 122A—2 and file it with this form.

Official Form 122A-1 Chapter 7 Statement of Your Current Monthly Income page 2

 

 

 
Case 19-11975-mkn Doc1 _ Entered 04/01/19 15:25:23 Page 63 of 65

UNITED STATES BANKRUPTCY COURT

DISTRICT OF NEVADA
kok OK KKK
)
Inte: ) Bankruptcy No.:
YUDELSY GONZALEZ-VINA ) Chapter 7
) VERIFICATION OF CREDITOR

) MATRIX
)
)
Debtor(s). )
)
_)

 

The above named Debtor hereby verifies that the attached list of creditors is true

and correct to the best of his/her knowledge.

 

 

Date 03: 1% 4 Signature fll?

Date Signature

 

 

vercredmatrix.wpd rev. 4/12/07

sto haa MO ett OE
Case 19-11975-mkn Doc1_ Entered 04/01/19 15:25:23 Page 64 of 65

MONEYTREE
6720 FORT DENT WAY, STE 230
SEATTLE, WA 98188

CHECK CITY
8505 S EASTERN
LAS VEGAS, NV 89123

SNAP FINANCIAL
PO BOX 26561
SALT LAKE CITY, UT 84126

TMOBILE
12920 SE 38TH ST
BELLEVIEW, WA 98006

SPRINT
6480 SPRINT PKWY BLDG 13
OVERLAND PARK, KS 66251

ABSOLUTE DENTAL
2250 S RANCHO DR STE 205
LAS VEGAS, NV 89102

ALLY FINANCIAL
POB 380901
BLOOMINGTON, MN 55438

FIRST PREMIER BANK
3820 N LOUISE AVE
SIOUX FALLS, SD 57107

SYNCB/JC PENNEY
POB 965007
ORLANDO, FL 32896

VERIZON WIRELESS
POB 650051
DALLAS, TX 75265

AD ASTRA RECOVERY
7330 W 33RD ST NSTE 118
WICHITA, KS 67205

RAPID CASH
PO BOX 780408
WICHITA, KS 67278

KRAVITZ, SCHNITZER & JOHNSON CHTD
8985 S EASTERN AVE #200
LAS VEGAS, NV 89123

JUSTICE COURT
200 LEWIS AVE
LAS VEGAS, NV 89101

LVNV FUNDING
POB 1269
GREENVILLE, SC 29603

CREDITOR MATRIX
YUDELSY GONZALEZ-VINA

carers
Case 19-11975-mkn Doci1

CAPITAL ONE
1680 CAPITAL ONE DRIVE
MCLEAN, VA, 22102

MIDLAND FUNDING LLC
2365 NORTHSIDE DR STE 300
SAN DIEGO, CA 92108

CREDIT ONE
POB 98872
LAS VEGAS, NV 89193

PORTFOLIO RECOVERY
120 CORPORATE BLVD STE 100
NORFOLK, VA 23502

COMENITY BANK/VICTORIA SECRET
POB 182789

COLUMBUS, OH 43218

WELTMAN WEINBERGREIS

965 KEYNOTE CIRCLE
BROOKLYN HTS, OH 44131

HENDERSON CON STABLE
143 S. WATER ST
HENDERSON, NV gags

Entered 04/01/19 15:25:23 Page 65 of 65
